 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDFibreboard Paper Products Corporation and EastBay Union of Machinists,Local 1304,UnitedSteelworkers of America,AFL-CIO;and UnitedSteelworkersofAmerica,AFL-CIO.Case20-CA- 1682December15, 1969SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND ZAGORIAOn May 23, 1968, Trial Examiner Henry S.Sahm issued his Trial Examiner'sBackpay Decision,attached hereto,finding that specific amounts ofbackpay be awarded to certain employees of theRespondent.'Thereafter,theRespondent,theCharging Parties, and the General Counsel filedexceptionstotheTrialExaminer'sBackpayDecisionwithbriefsinsupportthereof;theRespondent filed a brief in answer to the exceptionsof the General Counsel and the Union; the GeneralCounsel filed a brief in answer to Respondent'sexceptions, and the Union filed a reply brief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct,asamended, theNationalLaborRelations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed. The Board has considered theentirerecord in this case, includingtheTrialExaminer'sBackpay Decision,the exceptions, thebriefs, and the answering briefs, and hereby adoptsthe findings, conclusions, and recommendations ofthe Trial Examiner only to the extent that they areconsistentherewith.(1) The Charging Party (hereinafter referred to asLocal 1304 or the Union) excepts to the wageformula found applicable by the Trial Examiner forcomputing the terminated employees'gross backpayduringthe backpayperiod,September14, 1962 to'On March 27,1961, the Board issued a Decision and Order,130 NLRB1558, finding that Respondent had not committed unfair labor practiceswithin the meaning of 8(a)(l), (3), and (5) of the Act and sustaining theTrial Examiner's dismissal of the complaint.The Charging Parties'petitionfor reconsideration was granted by the Board and on September13, 1962,the Board issued a Supplemental Decision and Order,138 NLRB 550, inwhich it found that"Respondent violated Sec.8(a)(5) by unilaterallysubcontracting its maintenance work without bargaining with the ChargingUnions over its decision to do so."The Supplemental Decision and Orderdid not modify the original decision with respect to the dismissal of thecharges under Sec. 8(a)(1) and(3) of the Act.On July 3,1963 (322 F.2d 411) the Court of Appeals for the District ofColumbia Circuit granted the Board'spetition for enforcement. TheSupreme Court,on December 14, 1964,affirmed the judgment of theCourt of Appeals,holding that Respondent was obligated to bargain andthat the Board's order was within its power to fashion remedies(379 U S.203).January 18, 1965.2 We find merit in the Union'sexceptions.The Local 1304 maintenance machinists wereterminatedonAugust1,1959;thecollective-bargaining agreementbetween Respondentand Local 1304 had expired at midnight July 31,1959.Accordingtotheprovisionsofthatcollective-bargaining agreementthe machinists' wagerates weredetermined by the so-called Pabco WageFormula (hereinafter"Pabco formula")whichestablished the unit employees rate at ":one dollarper day (or 12.5 cents per hour) less than theprevailing Building andConstruction Crafts Scale"(constructionmillwrights).'The "Pabco formula,"firstembodiedinthecollective-bargainingagreementeffectiveAugust1,1951,wasincorporated in eachsucceeding agreementthroughJuly 31, 1959. The ILWU millwrights employed byRespondent received the same wage rates as theterminatedmachinistsfrom July 1946 to July 31,1959; the ILWU millwrights' wage rates were notindependently established, but were determined byLocal 1304's collective-bargainingagreement inautomatic fashion.' After the Union machinists wereterminated, the ILWU millwrights, of which therewereapparently only 2, continued to work and, infact,replaced themachinists in the felt mill;however, they received no wageincreaseuntil 1961,whenitwasagreed that they would receive theincreasessetforthinthecollective-bargainingagreementbetween the Respondent and the ILWUproductionemployees.'Upon the machinists'terminationtheRespondent contracted out themaintenancework to an independent contractor,which employed millwrights and paid them thebuildingtradesor constructionmillwrightwagerates.''rhe Board'sSupplemental Decision(138 NLRB 550) limited backpayto earnings which might have been received from and after the date of theSupplemental Decision,September13, 1962,rather than from the date ofthe employees' termination,August 1, 1959. The periodAugust 1, 1959, toSeptember14, 1962,is referred to as the hiatus period.'The terms"building tradesmillwrights","building and constructioncrafts"and "construction millwrights"are used interchangeably hereinAt the time of termination the machinists were receiving$3.525 per hourunder the"Pabco formula."The hourlyrates payable under the "Pabcoformula"during the backpay period would have been. September14, 1962,to July 31, 1963 - $4.275; August 1, 1963, to January 18, 1965 - $4.505.'According to Burke,the ILWU business agent, the ILWU millwrights"waited until [Local) 1304..settled their negotiations and thenadjustments were automatically passed on to our group under our contract[1]twas just a matter of processingthrough payrolls, itwasautomatic."'The Respondent had collective-bargaining agreementswith the ILWUproductionworkers; these agreements did not includetheILWUmillwrights until 1961.During the backpay period theILWU millwrightsreceived the followinghourly rates:September 1962 to May 31, 1963 - $3.695; June 1, 1963, toMay 31,1964- $3.795; June 1,1964, toMay31, 1965- $3.895.Beginning June 1,1965, they received $3.985 per hour.'These hourly rates were:Effective June 16, 1959 - $3 76Effective June 16, 1960 - $3.945Effective June 16, 1961 - $4.18Effective June 16, 1962 - $440180 NLRB No. 33 FIBREBOARD PAPER PRODUCTS CORP.143The Trial Examiner rejected the "Pabco formula"and found that the wage rates received by theILWU millwrights should be utilized in computingthe gross backpay of the terminated machinists. Inexcepting, theUnion contends that the "Pabcoformula" is the most reasonable and objectivecriterion for computing the machinists' backpay,since it had appeared in every contract between theparties from 1951 to 1959 and is reasonably close tothewage rates received by the employees of theindependent contractor, who replaced the terminatedmachinists.Moreover, it contends that Respondenthas failed to show with reasonable certainty that ifithad not been for Respondent's unlawful act,different wage rates would have been negotiated forthe 1962 to 1965 backpay period.The Board's function in this proceeding is todetermine the amount of backpay that will, asnearly as possible, make the unlawfully terminatedemployees whole. This is not always an easy task.For as the Eighth Circuit pointed inN.L R.B. v.Brown &Root, Inc.:'Obviously, in many cases it is difficult for theBoard to determine precisely the amount ofbackpaywhichshouldbeawarded to anemployee. In such circumstances the Board mayuse as close approximations as possible, and mayadopt the formula reasonably designed to producesuch approximations ....In our opinion, the circumstances herein permitonly reasonable approximation.We also emphasizethat any uncertainty must be resolved against thewrongdoerwhoseconductmadecertaintyimpossible.'The Trial Examiner correctly found the followingprinciple of law applicable to this case: "Loss ofearningsof backpay claimants should be measuredby the earnings of theirreplacementsor comparableemployees" (emphasis supplied). In finding that therates of the ILWU millwrights are the bestmeasureofwhat the terminated machinists would havereceived, the Trial Examiner emphasized that theILWU millwrights performed work requiring skillscomparable to the terminated machinists. He didnot consider, however, the wage rates of theindependent contractor's employees who actuallyreplaced the terminated machinists on 19 of the 21jobs he found available during the backpay period.Presumably the failure to consider the replacements'wage rates resulted from the fact that he erred withEffective June 16, 1963 - $4 63Effective June 16, 1965 - $4 925Itshouldbe notedthat theserates(building trades or constructionmillwrights)are the same rates uponwhichthe "Pabco formula" wasbasedThus,if the machinists had not been terminatedand the "Pabcoformula" had remained in their contract with Respondent, the machinistsactuallywouldhave been receiving12.5cents perhour less than theindependentcontractor's employees who replaced them received'311 F 2d 447, 452 (C A 8)'SeeOzark Hardwood Co,119 NLRB 1130, enfd. 282 F 2d I (C A 1);NLRBvMiami Coca-Cola Co.260 F 2d 569 (C A 5)respecttothehourlyratesreceivedby theindependent contractor's employees since he foundthat their hourly rate was $4 in January 1965, orabout the same rate as the ILWU millwrights. Infact, the independent contractor's millwrights werereceiving$4.63inJanuary,1965.9Havingerroneously found that the wage rate of thereplacements of the backpay claimants was $4, theTrial Examiner concluded that it would be contraryto precedent to utilize the "Pabco formula," whichwould have provided substantially higher wage rates,because gross backpay "should be measured by theearnings of [the backpay claimants'] replacements orcomparableemployees."However,sincetheindependent contractor's employees who replacedthe terminated machinists on 19 of the 21 jobsfound available by the Trial Examiner, in fact,received higher rates than the "Pabco formula"would have provided, utilization of the "Pabcoformula" presents no conflict with precedent.In finding the ILWU millwright rates the bestmeasure to determine gross backpay, the TrialExamineralsoemphasizedthattheILWUmillwrights had received the same rates as theterminatedmachinistsfor13years.t0Butheoverlooked the fact that historically the ILWUmillwrights' wage rates had followed the terminatedmachinists' rates in an automatic fashion. AfterAugust 1, 1959, the ILWU millwrights, of whichtherewere apparently only 2, for one reason oranother (be it neglect of their bargaining agent, thefearthat they also might be terminated, therealization, as suggested by the Trial Examiner, thattheir rates were excessive, or just confusion) neitherbargained for nor received a wage increase until1961. From this fact the Trial Examiner concludedthat "it is not too unreasonable to assume that they(the ILWU millwrights) recognized the soundness ofFibreboard's claim that the terminated machinists'wage rates under the Pabco formula . . . were too'TheRespondent contendsthat the TrialExaminer did not err withrespect to the rates of the independent contractor,but thattheTrialExaminer'sreference to a $4 rate was, in fact, a reference to thecomparativewage cost to Respondent of employing the independentcontractorAlthoughthe Trial Examiner's rather ambiguous footnote (no.23) appears to lend some support to the Respondent's contention, in ouropinion,it is not sufficient to overcome the fact thatthe TrialExaminerfound that in January 1965,"the independent contractor'semployeesreceived$4 00 " Therefore,we can only assume the Trial Examiner was inerror with respect to this finding."The Trial Examinerattempts to bolster his supportfor the ILWUmillwrights'rates by arguing that the ratespaid by otheremployers withwhom the Union had contractsshouldbe consideredHe points out thatthe contract of Foremost Food andChemicalprovides the highest ratesand that the Foremost rate is approximately the same asthe ILWUmillwrights received during the backpay period The simple answer to theTrial Examiner's argument, however,is thatprior to 1959,Respondent hadvoluntarily negotiated contracts with the Union which contained ratessignificantly higher than those paid by Foremost or the other employerswith whom the Union had contracts Thus, in January 1958, the Foremostrate was$2.93 and the Fibreboard rate was$3 375, inJanuary 1959, theForemost rate was$3 04, andthe Fibreboardrate was$3 525 Therefore,unlike the Trial Examiner,we see no reason to attach any significance towage rates included in contracts negotiatedby the Unionwith any otheremployer 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDhigh." To thecontrary,itseems just as reasonable,ifnotmore reasonable,to assumethat the ILWUmillwrights realized thatiftheyrequested higherwage ratesthey might follow in the footsteps of theterminated machinists.In our opinion,ifwe acceptthe ILWU millwrights'rates asthe backpay periodwage rates, we are placed in the rather anomalousposition of finding thatthe backpayclaimants' ratesshould be determinedby a controlgroup(the ILWUmillwrights)whosewage rate hadpreviouslyfollowed their own, and who,for almost a 3-yearperiod,might not have requested or received a wageincreasepreciselybecauseof theRespondent'sunlawful terminationof the backpayclaimants.But the factor deemed most significant by theTrial Examiner in rejecting the "Pabco formula" isthat if the"Pabcoformula"were adopted, thebackpayclaimants would receive higher wage ratesduringthe backpayperiod than the rate the Unioneventually agreed to upon their return towork. TheTrial Examiner was of the opinion that such a resultwould be not only specious but strange.The terminated machinists returned to work inMarch1965,at$3.74perhour"pendingnegotiations."In July 1965, Local 1304 and theRespondentexecutedacollective-bargainingagreement which provided a $4.00 wagerate.Whilewe agree that a subsequently negotiated wage rate isone factor to be considered in determining a wagerate applicable to the backpay period, we do notagree that it is the controlling factor.Moreover, itappearsnecessarytoconsidertheUnion'sbargainingpositionin1965.The negotiationsmatched a Union weakenedby 6 yearsoff the job,without a majority of the former employees back intheplant,againstaRespondent determined topreserve the savings it had achieved through itsunlawfulcontracting-out.Inaddition,theRespondent made it clear that it considered that itsonly obligation was to talk."In this situation theUnion had been warned by its counsel to avoid animpasse at all cost. In the circumstances of thiscase,we do not believe that the wage rates thatresultedfromthe1965bargainingshouldbeconsidered a controlling factor in the determinationof the backpay wage rates.But, the Respondent contends the Union had thesame bargaining weaknesses in 1959 as it did in1965. Stressing,as did the Trial Examiner,that itsdecision to subcontract the maintenance work waseconomicallymotivatedandjustified,theRespondent assumes as a forgone conclusion that"Thus, R C. Thurmann,Respondent's director of industrial relationscandidly admittedThe very firstmeeting that I held with 1304 I reviewed with themwhere we were and that if we had only known back in '59 that we weresupposed to do some talking before our minds were made up, why wewould have gone through that motion and I said now we are goingthrough that motion now and as you understand fully that we are onlyobliged to discuss this matter with you and then if we find that wecannot work it out to our satisfaction,we are at liberty to continue onwith our contractinghad bargaining occurred in 1959, the "Pabcoformula"would have been eliminated or themaintenance work subcontracted, and contends thattheTrial Examiner's finding merely constitutes anattempt to apply the wage rates which in allprobability would have resulted from bargaining in1959.In its answering brief the Respondent states:But to assume as does the Union that bargainingin 1959 would have resulted in abandonment byFibreboard of its plans to contract out the work,and in renewal in that and subsequent years of theold contract and its wage formula is to ignore thefact that this is exactly what Fibreboard refusedto do and that it made its refusal stick.The simple answer to this assertion is thatRespondent did not negotiate reduced wage rates in1959 and that it made its refusal "stick" because itrefused to bargain over its decision to subcontract,and that this refusal was precisely the gravamen ofitsunfair labor practice as found by the Board, theD.C. Circuit Court of Appeals, and the SupremeCourt.For as the Supreme Court said:The Company was concerned with the high costof its maintenance operation. It was induced tocontract out the work by assurances from theindependent contractor that economies could bederived by reducing the work force, decreasingfringebenefits,andeliminatingovertimepayments.These have long been regarded asmatters particularly suitable for resolution withinthe collectivebargainingframework . . . . Yet itcontended that when an employer can effect costsavings inthese respects by contracting the workout, thereis no needto attempt similar economiesthrough negotiations with existing employees or toprovide them with an opportunity to negotiate amutually acceptable alternative. The short answeris that, although it is not possible to say whethera satisfactory solution could be reached,nationallaborpolicy is founded on the congressionaldeterminationthat the chances are good enoughto warrant subjectingsuch issuesto the process ofcollectivenegotiations.In the words of the Supreme Court, "it is notpossible to say whether a satisfactory solution could[have been] reached ..." Indeed,as theRespondentcontends, the Union might not have been able topersuade the Respondent not to contract-out orretain the "Pabco formula". On the other hand, it isby no means clear that the parties could not havereached an agreementin 1959 which would not haveeliminated the"Pabco formula". The fact that theRespondentdid not give the Union an opportunityto attempt to reach suchan agreementwas foundviolativeof the Act. Thus, any uncertainty withrespect to what wage rates the backpay claimantswould have received except forterminationwascreated by the Respondent, which bears the risk ofthat uncertainty. FIBREBOARDPAPER PRODUCTS CORP.145In the circumstances of this case we are of theopinion that the "Pabco formula" provides the mostreasonable, acceptable, and [objective approximationof what the backpay claimants would have received.Accordingly, we find that the gross backpay of theterminatedmachinistsforthebackpayperiodbeginningSeptember 14, 1962, ending January 18,1965, be computed on the basis of the "Pabco WageFormula."' I(2) The Trial Examiner found that in addition tothe 10 jobs that were available in the powerhouse(overwhich there is no dispute)," there were 21available jobs for the maintenance machinists duringthe backpay period. The General Counsel and theUnion except," contending there were 31 jobsavailable; the Respondent excepts, contending therewere only 16 jobs available.The essence of the General Counsel's and Union'scontention is that the burden of alleging and provingjob diminution during the backpay period is on theRespondent and that Respondent has not carriedthis burden.We are of the opinion that the evidenceoffered bytheRespondent to show diminution ofavailable jobs supports the Trial Examiner's findingthat there were 21 available jobs at the beginning ofthe backpay period.In finding that there were 14 maintenance jobsavailable at the Emeryville plant, excluding the 2jobs in the paint shop and felt mill, the TrialExaminer relied on Union Exhibit 21 (which theUnion through a miscalculation had introduced toshow there were 24 jobs available), a record of manhoursworkedby the independent contractor'smillwrights during 13 of the 28 months comprisingthe backpay period.By utilizing the average numberof hours worked by a machinist in 1958, theRespondent(Resp.Exh. 18)demonstrated thatapproximately 13 1/2 jobs (rounded off to 14 by theTrialExaminer) were available at the Emeryvillemainshop.The General Counsel and the Unioncontend that these exhibits should be rejectedbecause they cover only 13 of the 28 month backpayperiodand are limited only to the Emeryvilleoperation.Theypoint out that no claim was madethat the records for both operations (Emeryville and"these hourly rates are:September 14, 1962 toJuly31, 1963 - $4.275August I, 1963 to January 18, 1965 - $4.505"The Trial Examiner found that on February 1,' 1964, automaticcontrolswere installed in the powerhouse,eliminatingthe need for 5firemenHowever, the parties stipulated that the automatic controls wereinstalled on January 15, 1964, and not February 1. The Trial Examiner'sfinding is hereby corrected to accord with that stipulation. None of thediscussion concerning availability of jobs that follows includes the 10powerhouse jobs."The General Counsel and the Union arrived at the conclusion that 31jobswould havebeenavailable by taking the number of machinistsemployed on July 31, 1959, and reducing this number by the stipulatedmanpower reductionswhichoccurredbetween that date and thecommencement of the backpay period. There is a complex dispute as tothe number of machinists that constituted the Respondent's work force onJuly 31, 1959. In view of our determination herein, we find it unnecessaryto resolve that issue.Martinez) were unavailable; and that Respondent'sfailure to produce the records for the full backpayperiod from its independent contractor justified aninference that such records would not support theRespondent's position. Since we find somemerit inthis contention, we have utilized this evidence onlyfor the limited purpose of providing a means bywhich to check the accuracy of the testimony ofRespondent'switnesses.'sReisenberg,aplantengineerandformermaintenance engineerfor the insulation department,testified that the independent contractor regularlyassigned5millwrights from themain shop toinsulationsduring the backpay period. Maffey, whountil July 1967,was plant engineerin control of themainshop, testified that excluding the 5 millwrightsassigned to insulations,the independent contractorutilized from 6 to 9 millwrights in the main shop.Resolvingthe uncertainty against the Respondentwe find the independent contractor utilized 9millwrightsin addition to the 5 millwrightsassignedto insulationsora total of 14 millwrights atEmeryville."Sandin,plant engineerat the MartinezRoofing Plant, testified that 5 of the independentcontractor'smillwrights were regularlyassigned tothe roofing departmentatMartinez.Thus,weconcur with the TrialExaminer's finding that thenumber of millwrights required by the independentcontractor was 19.The TrialExaminererredin findingthat ILWUmillwrightsreplaced themachinistsin both the feltmill and paintshop,sinceMaffey testified that thework performed by themachinistsafterAugust 1,1959, in the paint shop was performed by the ILWUproductionworkers, not the ILWU millwrights.This error is ofno consequence,however, as Maffeyalso testifiedthat the work done by the ILWUmillwrights in thefeltmill was the equivalent of 1 to2 jobs ("it would beone anda half"). In addition,Maffey testified the ILWU production workers didthework formerly done by the terminatedmachinists in thepaint shop; this work wouldproperly belong to themachinists.Therefore,weagree withthe Trial Examiner's findingthat therewere2 jobs availablein the paintshop and felt millcombined.In response,however,Respondentcontends thatthe ILWU millwrights worked out ofthe main shop"The General Counsel contends that testimony of Respondent'switnesses with respect to the number of employees used by the independentcontractor,was not only vague and shifting,but was also secondary innature (i.e., no representative of the subcontractors was called totestifyfrom first-hand knowledge or from original business records)We agreethat it would have been better for the Respondent to have called arepresentative of the independent contractor for such testimony.We alsoagree that the witnesses'testimony was at times vague and uncertain;however,the fact remains that the testimony was uncontrad,cted on therecord.We therefore do accept thistestimony,but the weight we give it isaffectedby itsnature.(SeeNewEngland Tank Industries,147NLRB596.)"It should be noted that this number ofjobs,14, is the same as thenumber foundby the TrialExaminer for the main shop at Emeryville.Thus,to this extent, Union Exh. 21 and Resp. Exh 18,upon which theTrial Examiner relied,confirm the testimonyof Respondent's witnesses. 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDand if 2 separate jobs are found for the paint shopand felt mill, this resultsin countingthe work twice,since it has already been counted in the 14 jobsfound available at the Emeryville main shop. Thiscontention, in our opinion, is not supported by therecord. In the first place, Maffey did not testify thatthe number of jobs available in the main shopincluded the 2 ILWU millwrights. Moreover, theRespondent's contention is not supported by UnionExhibit 21 and Respondent Exhibit 18, on which theTrial Examiner relied to show that 14 jobs wereavailable in the Emeryvillemainshop." For thoseexhibitswere based on a tabulation of the totalhoursworked by the independent contractor'smillwrights, and it is unlikely that the hours of theILWU millwrights employed by the Respondentwould be included in such tabulation.In conclusion,we adopt the Trial Examiner'sfinding that there were 2 jobs available in the feltmill and paint shop and that the total number ofjobs available for the terminated machinists duringthe backpay period was 21.Afterfindingthat21machinist jobswereavailable at the beginning of the backpay period(and that no additionalmachinists jobswereeliminatedduring the backpay period), the TrialExaminerassigned 21 names inorder of seniority tothese jobs.In so doing,however, he neglected toconsider whether each of themachinists assigned tothe 21 available jobswas eligibleto work or couldhave worked throughoutthe entirebackpay period.Therefore, in our final determination of backpayeligibility,we have awarded backpay to the nexteligiblebackpay claimant according to seniority ineachinstancewhere a backpayclaimantwasineligible to work or for some other reason couldnot work during the backpay period."(3)We agree with the Trial Examiner's findingthat the terminatedmachinists are notentitled to"current service benefits" also referredto as pensioncredits for the hiatus period (August 1, 1959, toSeptember 13, 1962)since suchcredits arebased onwages received,and to find otherwise would betantamounttoawarding backpay for the hiatusperiodin contraventionof the Board's order.(4) The TrialExaminerheld that the severance orterminationpaymentsmade to theterminatedemployees on July 31, 1959, should be deductedfrom grossbackpay.His groundsfor this weretwofold:1.Since the terminationof the employment"The Respondent contends that at least globs should be deducted fromthese 14 jobs because the work involved rigging and welding not formerlydone by the machinists.For the reasons set forth by the Trial Examiner,we reject this contention."This determination is in accordance with the stipulation of the partiesthat"in computing backpay of terminated employees,it is deemed thatthey would have been called for available work in order of their senioritywithin thew classification."The Respondent also agrees,since it statesin its brief that"the number of machinists thus entitled to reinstatementand backpay is somewhat more than 16(the number of jobs it contendedwere available)as a result of retirements and disabilities which would haveoccurred during the backpay period."relationship in contemplation of which the paymentswere made did not occur (the Board having orderedreinstatement), not to permit the deduction of thesepayments would penalize the Respondent as itwould, in effect, have to pay twice; 2. Theterminationswere nullified by the reinstatementorder which resulted in a failure of consideration forthe payments.TheUnion and the General Counsel except,contending that the severance allowance is not apermissible deduction from backpay in that it waspaid during and for the first month or two of thehiatusperiodwhen no backpay accrued andtherefore under the Board's quarterly method ofdeterminingthe amount of backpay owing, there isnothing from which it can be deducted.19 We findmerit in the exceptions.The termination payments were made on July 31,1959, along with 2 weeks pay in lieu of notice. Thepayments, which were based on past service, variedfrom a low of $282 to a high of $776.20 Thecollective-bargaining agreement between Local 1304and the Respondent made no provision for aseveranceallowance.Thus, it appears that forreasons best known to it, the Respondent voluntarilychose to give these allowances to the terminatedmachinists."We find the Trial Examiner's holding that ". . .sincetheterminationswerenullifiedby thereinstatementorder, this resulted in a failure ofconsideration" without merit. As noted above, thecollective-bargaining agreementhad no provision forseverance payments. It is also clear that there wasno bilateral contractual relationship established bywhichtheemployeesvoluntarilyterminatedemployment in return for severance payments.As stated by the Trial Examiner, the purposebehind a backpay order is to make an employee"whole"; it is not to enrich him by ordering theRespondenttopay twice.The rationale fordeductingseverancepayments from backpay in thenormal caseis that they are in lieu of, or similar to,wages andallowing the employee to have backpayplus the severance allowance would make him morethan "whole." In the instantcase,however, theemployees cannot be made more than "whole""Under the Board's quarterly method of determining backpay owing,interim earnings received in one quarter are not deductedfrom backpayaccrued in another quarter(seeF W WoolworthCompany. 90 NLRB289)."If viewed as wages, the payments would cover no more than a monthor two of wages during the hiatus period."In rejecting the General Counsel'scontention that the severancepayments were not discussedwith the Union, the TrialExaminer stated(fn. 62 of his Decision).The original decision states that these severance payments werenegotiated with the Union although not called for under the terms of thecollective bargaining agreement.However,the Trial Examiner,in the original proceeding,did not find thatseverance payments were negotiated, but only that the facts did notsupport the allegation that the Respondent violated Sec.8(a)(5) by refusingtobargain with respect to the severance allowance(130NLRB 1558,1573). FIBREBOARDPAPER PRODUCTS CORP.because, unlike the normalcase,backpay did notaccrue from the date of termination. Moreover, itappearsclearthattheBoard has consideredseverancepayments to be in the nature of"earnings" or wages, since it has allowed severancepayments as a deduction fromgrossbackpay whenbackpay has accrued in the period in which thepayment was made. t2Accordingly, under the Board's quarterly methodof determining backpay owing, we will not considerthe severance payments made on July 31, 1959, asdeductionsagainstbackpay, since no backpayaccrued in that quarter from which to deduct thepayment.(5)We agree with the Trial Examiner's findingthat interest be paid on the net backpay fromSeptember 14, 1962.(6)We find,inagreementwith the TrialExaminer, that the disputed compulsory retirementdatesof thesevenmachinists occurred on thefollowing dates:27GronbergFebruary 1, 1962CappsJune 1, 1962J.P. JohnsonAugust 1, 1962HolmesSeptember 1, 19622'CrispinoOctober I, 1962HamidyDecember 1, 1962BennettDecember 1, 1962(7)The Trial Examiner found that Fred C.Johnsonisnotentitled to backpay because he didnot engageina diligent andcontinuous effort tofindgainful employment and thereby incurred awillful loss ofearnings.The Union and the GeneralCounsel except to this finding.We find merit intheir exceptions.The Trial Examiner correctly stated the applicable"The Respondent,however,contends that unlike the 2-week pay in lieuof notice,the severance payment was not a wage payment for someparticular future period;indeed it was not a wage payment at all but was apayment based on past services rendered, made in contemplation andconsideration of termination of the employment relationship. We note thattheRespondent's explanation of the severance allowance is not whollyconsistentwith the definition of "severance pay" (Commerce ClearingHouse,"Dictionary of Law Terms, Second Edition - 1953") upon whichthe Trial Examiner relied and to which the Respondent took no exception.According to that definition of severance pay, our finding is consistent withthe underlying purpose of severance pay.For that definition makes it clearthat,"[t]he idea behind dismissal wages is to aid the worker while he isseeking employment elsewhere or adjusting himself to a new job."Thus,according to that definition,and contrary to the Respondent's contention,a severance payment,not only is considered to be for some particularfuture period,but is granted for the purpose of tiding the employee overduring the period immediately following termination."In so finding,we do not rely on the Trial Examiner's finding that thedocument submitted by the Respondent to the Board compliance officer in1965 or the compilation entitled "Retirement Plan Status..."submitted totheUnion by the Respondent during the 1965 bargaining sessions, whichshows the compulsory retirement dates of these men to be January 1, 1963,was a coincidental error and not confirmation of the fact that theRespondent agreed that the retirement dates of these men were January 1,1963.Nor do we adopt his comments with respect to the parole evidencerule. Instead,we rely on the fact that the Trial Examiner did not credit theUnion witnesses who testified that an oral agreement postponing thecompulsory retirement date of these men to January 1, 1963, was made."As a consequence of this finding,Gronberg,Capps,J. P. Johnson, andHolmes,whose compulsory retirement dates fell before the commencementof the backpay period,are ineligible for backpay.147law as follows:Willful loss of earnings is anaffirmative defense, and that burden of proof is ontheRespondent.25Once the General Counsel hasshown the gross amount of backpay due, the burdenison the employer to establish facts to negative ormitigate liability to a given employee.2' And finally,"any uncertainty is resolved against the wrongdoerwhose conduct made certainty impossible."27In attempting to meet its burden of proof, theRespondent limited itself to calling Johnson as awitness.TheRespondent introduced no otherevidence to show that Johnson's efforts to find workwere unreasonable or that other suitable jobs wereavailable in the area for a person of Johnson's ageand experience.23Johnson'suncontradictedtestimonymay besummarized as follows:After his termination on July 31, 1959 (he hadbeen employed by Respondent for approximately 22years) he immediately sought other employment; heregistered at the union hall and State EmploymentOffice and reported twice a week at the union halland once a week at the State office. He also appliedat every place where he thought he might be able tohandle the work.21 He contacted two or threeemployers a day, answered "help wanted" ads andfilled application blanks for various firms. He soonfound that his age (57 years at the time of hisdischarge) in addition to the fact that he was not ajourneyman machinist was a severe handicap in hissearch for work."InNovember 1959, he obtained work as amachinist with a trailer company where he workeduntilFebruary 1960, after which he resumed hissearch for work and kept up his registration withtheUnion and the State Employment Office. ByMay 1900, having had only 3 months work in theprevious9months,and feeling that he hadexhausted the possibilities of finding work in theBay Area, he sold his home in Oakland and movedto the town of South Lake Tahoe, California, wherehe had purchased a lot 3 years earlier, andeventually intended to retire. Since moving to LakeTahoe, which has no industrial plants, he has triedhishand in an unsuccessful contracting business(building andsellinghomes), worked in a motel, andat a boat shop repairing motor boats for $2 perhour.Respondent reinstated him to his former jobabout March 18, 1965 (reinstatement was originallyscheduled for January 1965), but Johnson quit 2"N.L R B v. Mooney Aircraft,Inc., 366 F.2d 809 (C.A. 5)."N.L R Bv.Brown & Root.Inc.. 311 F.2d 447 (C.A. 8)."N:L.R.B.v.Miami Coca-ColaCo,360 F.2d 569 (C.A. 5)."SeeN.L.R B.v.Brown &Root.Inc.,311 F 2d 447 (C.A. 8)."Among the places he specifically recalls applying to were AmericanMachine and Foundry,AmericanCan Company,ContinentalCanCompany,Mother'sCake and Cookies Co, a presspunchcompany, and atrailer company."In early 1960,in a telephone interview with a press punch company,whose name he didn't recall,he felt he was about to be hired until theinterviewer learned he was 58 years oldAt AmericanMachine andFoundry he was told that he had passed written and oral tests"with flyingcolors"but was never called to work 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDweeks later(April 2, 1965) and returned to LakeTahoe.Itwas also brought out that Johnson received,bothafterhisterminationandwhilehewasemployed at Fibreboard, about $4,000 in investmentincome annually; and that he became eligible forSocial Security benefits and pension benefits fromRespondent in September 1967. Johnson workedduring seven of the eleven quarters of his backpayperiod.The Trial Examiner rejected Johnson's testimony,characterizing it as unspecific and a maze ofconfusion.YetJohnson'stestimonystandsuncontradicted and unrefuted.Moreover, except tothe limited extent that these characterizations maybe based on the Trial Examiner's evaluation ofJohnson's demeanor, we are of the opinion that theyare unwarranted upon a careful reading of therecord.For such a reading reveals that Johnson'stestimony is rather clear and consistent, when it isconsidered that Johnson was testifying to events thathad occurred as long as 8 years before he testified.Thus, we do not find it unusual that Johnson couldnot recall the dates upon which he sought specificjobs.TheTrialExaminer characterized Johnson'scontacts with the State Employment Office and hisUnion as a sham, insincere and "an automatic goingthrough the motions in order to be eligible forunemployment compensation." In our opinion thereisnobasiswhatsoeverforinferringlackofmotivationin seekingwork from the fact that anemployeemadeweeklyvisitstotheStateEmployment Office or his union hall or from thefact that he received unemployment compensation.Nor do we believe that the Trial Examiner wasjustifiedindrawingadverseinferencesandpresumptions concerning Johnson's motivation fromthe following:1.That Johnson testified that he eventuallyintended to retire to Lake Tahoe. For the factremains that Johnson did not retire; he moved toLake Tahoe only after his attempt to find work intheBay Area appeared futile. Moreover, at LakeTahoe he continued to work at whatever he couldfind.2.That as a result of his "happy situation"($4,000 annually as investment income along withtheprospect of Social Security benefits and apension from Respondent) he was not obliged toseek work and therefore removed himself from thelabor market. In our opinion the fact that Johnsonhad about $4,000 per annum investment income isirrelevant and is not grounds for imputing lack ofmotivation and diligence in seeking work to him,particularly in view of the fact that he also receivedthe investment income while he was employed byRespondent. In addition, he was not eligible toreceive the Social Security benefits or retirementbenefits fromRespondent until approximately 7years after he moved to Lake Tahoe.3.That Johnson quit his job with Respondent 2weeks after he was reinstated inMarch 1965.Needless to say, it was clearly within Johnson'sright to accept or reject Respondent's reinstatementoffer for any reason or no reason and to remain onthe job as long as he chose."We are of the opinion that Johnson madesatisfactory and reasonable efforts to obtain workthrough his registration at the union hall, the StateEmploymentOffice,andhisown independentactions.He had searched diligently for work in theBay Area for some 9 months after his terminationwith littlesuccess;whilethere,hehad alsodiscovered that his age and lack of journeyman'sskillshindered his effort to find work.32 He wasundernoobligationtocontinuesuchapresumptively futile search indefinitely. That he thenmoved from an industrial area to a rural area is notevidence of withdrawal from the labor market."Moreover, Johnson accepted less desirable work atlower pay and had interim earnings in 7 of the 11quarters in which he was entitled to backpay. Thefact that Johnson was unemployed or received lowinterim earnings during part of the backpay perioddoes not give rise to a presumption that he failed toseekwork or that he willfully incurred loss ofearnings." In these circumstances, that Johnsonmoved to another area and accepted lesser jobs atlower pay does not preclude his entitlement tobackpay.35 In our opinion, the Trial Examiner's"The Trial Examiner also found that Johnson accepted reinstatement"only becausethe Unionimportuned him todo soin connectionwith thismatter of backpay."In our opinion,this finding is not justified becauseJohnson also testified that he had to leave on the 1st dayof April foranother engagementHe further testified that reinstatement was offered inthe first part of January 1965, and that he thought he would thus have anopportunity to get2 or 3 monthswork from Respondent"SeeN LR B. v Pugh & Barr,Inc,231 F 2d 558 (C A 4), which holdsthat in determining the reasonableness of an effort to find employment, theemployee's age and the labor conditions in the area must be considered."Charles T.ReynoldsBox Co155NLRB 384. See alsoN.L.R.B v.Reynolds Box Co,399 F.2d 668,where the Sixth Circuit,in rejecting acontention that many employees had removed themselvesfrom the labormarket by moving from an industrial to various rural areas stated, " . itisthe duty of the Respondent to carry the burden of proof[G]eneralizationsthat employees do not want to work after their unlawfuldischarge,and return to their home area to avoid working are notsufficient to establish respondents'case..'"Miami CocaColaBottlingCo.,151 NLRB 1701."Efco Mfg. Co,I l1NLRB 1032,Salant & Salant.92 NLRB 343. SeealsoRobert HawsCompany,161NLRB 299, enfd.in pertinentpart 403F.2d 979 (C A 6). In thatcase the Trial Examiner,whose finding wasadopted bythe Board and the court, statedA discrimmatorily discharged employee is requiredtoexercisereasonableeffortstomitigate his loss of earningsby seeking othersuitable employment.However,there is no requirement that his searchfor employment must be limited to the geographical area where he hadbeen working when he was discriminatorily discharged and there is noevidence in the recordwhichsuggests thatReynolds exercisedunreasonablybad judgment in leaving Detroitto look for workelsewhere.Furthermore, immediately following his discharge,Reynoldsdid look for employment in Detroit and after he leftthat city he did notrestrict his search for employment to West Virginiabut alsowent to theState of Ohio and ultimately returned to Detroit.In these circumstances,contrary to Respondent,I find that the various moves Reynolds made inthe course of his search for employment do not constitute any willfulloss of earnings. FIBREBOARD PAPER PRODUCTS CORP.149relianceon Johnson's "few jobs" and sporadicemployment is also misplaced. Success in findingemployment is not equated with a good faith effortin seeking employment. 36In conclusion, we are of the opinion that Johnsonmade an honest, good faith effort to obtain workthroughoutthehiatusandbackpayperiods.Accordingly,we find that Johnson is entitled tobackpay.(8)The Trial Examiner found that terminatedmachinists David Arca and Lincoln Beck forfeitedtheir right to reinstatement and backpay because oftheir picket line misconduct in August 1959. TheTrialExaminer further found that the picket lineactivity engaged in by Carl Olson in August 1959,did not warrant denying him reinstatement andbackpay.The Respondent excepts to the Trial Examiner'sfindingthatOlson'sconductdidnotwarrantforfeiture of his backpayand reinstatementrights.The General Counsel and the Union except to thefinding that Arca and Beck be denied reinstatementand backpay, contending that the Trial Examinershould not have reached the issue whether Arca,Beck,andOlsonwere subject to forfeiture ofbackpayandreinstatement,becausetheRespondent's defense of picket line misconduct withrespect to these employees was not timely raised("barredby laches"). In the alternative, theycontend that the conduct of Arca and Beck does notwarrant forfeiture of backpay and reinstatementrights; they agree with the Trial Examiner's findingwith respect to Olson.We find it unnecessary to decide whether thealleged picketlinemisconductof Arca, Beck, andOlsonwould,inothercircumstances,havewarrantedforfeitureoftheirbackpayandreinstatement rights, as we agree with the contentionoftheGeneralCounseland the Union thatRespondent's defense with respect to picket linemisconduct was not timely raised.31The alleged misconduct of Arca, Beck, and Olsoninvolvedpicket-lineincidentsthatoccurred inAugust 1959, more than a month prior to theoriginalunfairlaborpracticehearing.TheRespondent does not contend that it had noknowledge of the alleged misconduct; in fact, it hadlitigated thematter of alleged misconduct in theAlameda County Superior Court from August 24 to"Mastro Plastics Corporation, Inc ,136 NLRB 1342, enfd 354 F 2d 170(C A 2), certdenied384 U S 972See particularlyHeinrichMotors,Inc ,153 NLRB 1575, enfd 403 F 2d 145, with respect to the effect of anemployee's attemptat self-employment"At the backpay hearing, the General Counsel objected to the receipt ofany evidence(oralordocumentary)concerning the alleged picket linemisconductof Area,Beck and Olson, these objectionswere overruled Thecontentionthatthe Respondent's defenseto the reinstatementand backpayrights of these backpay claimantscouldnot be raised at this stage of theproceedings was renewedby the General Counsel in his brief to the TrialExaminerNevertheless,theTrialExaminer did not mention thecontention in his DecisionMemberZagoria wouldadopt the Trial Examiner's findingsas to Areaand BeckSeptember 11, 1959, which was before the Board'sunfair labor practicehearing,held on September 21and 22, 1959.Itshould be noted that the General Counsel'scomplaintofSeptember 2, 1959, alleged thedischargeoftheRespondent'smaintenanceemployees, represented by the Union, as violative ofSection 8(a)(3) as well as Section 8(a)(5) of the Act.38The Trial Examiner on November 27, 1959,recommended that the complaint be dismissed in itsentirety 39 OnMarch 27, 1961, the Board sustainedthe Trial Examiner's findings (130 NLRB 1558) anddismissed the complaint. After the Union's May 11,1961, petition for reconsideration was granted by theBoard, the Respondent, on July 11, 1962, filed apetition to reopen the record for the introduction oftestimonyrelatingtothereductionofitsmaintenance department work force; that petitionmade no reference to picket-line misconduct ofterminated employeesThe Respondent's petition to reopen the recordwas denied (138 NLRB 550, fn. 2) on the groundsthat the matter was one "more properly treated atthecompliancestageof the proceedings." TheRespondent contends that had it moved that therecord be reopened to present evidence that certainemployeeshaddisqualifiedthemselvesfromreinstatementandbackpay the Board's answerwould have been the same. The Respondent wouldthus equate the diminution of jobs, wage rates, andfailure to exercise due diligence in seeking otherwork during the backpay period with the issue ofdisqualification formisconduct or "cause."We donot agree with the Respondent's contention, for theformer issues are properly matters for compliance inthat they go to the issue of the amount ofRespondent's liability or damages, whereas thelatter issuegoes to the remedy itself (therighttoreinstatement ).40Moreover, the Respondent fails to consider thatunlike the defense of disqualification for misconduct,thequestionof diminution of jobs cannot beconsideredwithany finality until an offer to"In view of this fact, the Respondent's contention that this case shouldbe contrasted to cases arising under Sec 8(aXi) and(3) appears to bewithout substance"The Alameda County SuperiorCourtissued its findings of fact andconclusions of law on October7, 1959 (the decision and judgment were notrenderedby the CourtuntilDecember2, 1959),which was before theparties had filed briefs with the Trial Examiner in the unfair labor practiceproceeding.However, the Respondent did not raise the issue of picket-linemisconduct in its brief to the Trial Examiner,request that the Court'sfindings be made part of the record,or request that the record be reopenedto receive evidence in this matter"For example,if the defense of diminution of jobs is raised, therighttoreinstatement and backpay of the employee involved is not in question,rather, the issue is whether the Respondent is able to comply(i e , whetherthe employee's former or a substantially equivalent position is available) Ifan employee'sposition is at first unavailable but later becomes available,the employee remains entitled to it On the other hand,when an employeeisdenied reinstatement and backpay for "cause" (misconduct)he has noright to reinstatement or backpay whether his former position is availableor not In this connection seeJohn FCuneoCo .152NLRB 929, wherethe Trial Examiner found that an employee had been unlawfully discharged 150DECISIONSOF NATIONALLABOR RELATIONS BOARDreinstatehas been made and accepted,and thebackpay period is thereby established. The issue ofdisqualification formisconduct, however, can bedetermined with finality in the original proceeding(providing the facts were then known) and is notdependent on the establishment of the backpayperiod,or the changing nature of Respondent'sbusiness.Thus, the issue of employee misconduct("cause")which warrants forfeiture of backpay andreinstatement goes to the remedy and not to theissue of compliance with the remedy.We must also consider the effect, if any, of theCourt'sdecreeenforcingtheBoard'sorder."Although we have found no case directly in point,an examination of the cases indicates that the courtslook with disfavor on belated attempts to assertmisconduct defensesto thereinstatement remedy asopposed to defenses which go to the amount of theRespondent's backpay liability which the courtsconsider to be questions within the Board's specialcompetence. 42InN.L.R.B. v. Mastro Plastics Corporation,261F.2d 147 (C.A. 2), the employer, which had beenorderedtoreinstateanumber of unlawfullydischarged employees, refused to reinstate one ofthem because she had been convicted of disorderlyconduct on the picket-line, both the conduct and theconviction having occurred before the unfair laborpracticehearing.The Second Circuit held (at 148):Although the discharge and reinstatement oftheseemployeeswere the `central'issues indispute,Mastro never asserted the improperconduct of Yolanda Flamio or her disorderlyconductconvictionsasagroundfornotreinstatingher.No validreason has beenofferedby respondents to excuse their failure to raise theconviction issue before the Trial Examiner. Theirfailure to assert the conviction before the Boardwould itself have precluded them from asserting ithere in 1954, 29 U.S.C.A. [Section] 160 (e), andnecessarily prevents such assertion now.Mastro was adjudged guilty of contempt andrequiredto offer reinstatement to the employee topurge itself."but refused to receive the Respondent's evidence attempting to prove thatreinstatement should be denied because the employee had disqualifiedhimself forreinstatement.The Board affirmed the findingthat thedischargewas unlawful,but remanded the proceedingto the TrialExaminer for determination of the employee's suitability for reinstatementbecause the determination of that issue at the unfair labor practice hearingwas material to the appropriateness of the usual remedy of reinstatementand backpay.See also/.Posner,Inc, 133 NLRB 1567, fn IThe Board's Supplemental Decision and Order was upheld by both theCourt ofAppeals forthe D.C. Circuit (322 F.2d 411) and the SupremeCourt (379 U.S. 203).The SupremeCourt heldthat the Board'sOrder waswithin its power to fashion remedies,"...when the loss of employmentstems directly from an unfair labor practice as in the case at hand." TheBoard's order is clear and unequivocal as to reinstatement.The ...Board orders that...Fibreboard...offer to those employees[representedby theUnion] immediate and full reinstatement to theirformer or substantially equivalent positions...."SeeN L.R.B. v. KohlerCo351 F.2d 798,801 (C.A.D.C.). See alsoWallaceCorp v. N.L R.B159 F.2d 952 (C.A.4),N L.R B. v. BirdMachineCo.,174 F.2d 404 (C.A. 1).Likewise, the Fifth Circuit declined to remand acase to the Board to consider evidence of allegedunionmisconduct during a strike (which conducthad been raised as a defense to the unfair laborpractice), on the issue of reinstatement of strikers,because there had been, .....no proper offer ofspecificand relevant proof on the reinstatementissue," at the unfair labor practice hearing to showthe strikers were engaged in such misconduct. TheBoard's order was enforced."Itthereforeappears that the Court decreeenforcing the Board's order that the terminatedmachinists be offered reinstatement precludes ourconsideration of the misconduct defense at this stageof the proceeding.The Respondent could have raised the allegedmisconduct at the hearing held on September 21 and22, 1959, just a month after the alleged occurrence.Respondent could have petitioned the Board toreopen the record to receive the evidence at anytime up to the presentation of the case to the Courtof Appeals, as provided in Section 10(c) of the Act.Likewise, at any time before the Court of Appealsdecision on July 3, 1963, Respondent could haveapplied for a remand to the Board to hear thisevidence, pursuant to Section 10(c) of the Act. Inour opinion, the misconduct defense based on factsof which the Respondent had knowledge in August1959, has been raised too late to be now consideredby the Board as a ground for barring reinstatementand cannot be asserted as a bar in this backpayproceeding, the purpose of which is to determine theamounts of backpay due Arca, Beck, Olson" andthe other terminated machinists.JusticeFrankfurter, inN.L.R.B. v. Donnelly"The Respondent would distinguishMastro Plasticssince the contemptconvictions,in the instant case, were not handed down until more than 2months after the close of the unfair labor practice hearing.In our opinionthis alleged distinction is without merit,for as the court pointed out,"Mastro never asserted theimproper conduct ...or her disorderly conductconviction as a ground for not reinstating her." (Emphasis supplied.) Thecourt's language indicates that the defense would not have been barred ifeither the improper conduct or the conviction had been asserted in theoriginal proceeding.Moreover,it should be noted that both the Board andthe courts have indicated that a contempt conviction for violation of astate court injunction is not controlling or diapositive on the question ofwhether employees should be reinstated.(seeN L.R.B vCambriaClayProductsCo, 215 F.2d 48, (C.A.6); JH. Rutter-Rex MfgCo..Inc, 158NLRB 1414, 1419,fn. 8)."N.L.R.Bv.Lambert,d/b/a Sue-Ann Mfg Co.,211 F.2d 91 (C.A. 5)The Respondent, however, citingElmiraMachine and SpecialtyWorks,Inc, 148 NLRB 1695, contendsthat ifthe Board findsthemisconductdefense barred, its finding will be contrary to its own precedent.In our opinion,Elmiraisdistinguishable from the instant case on atleast2 grounds:First,there is no indication that the impropriety ofconsidering misconduct of reinstated employees in the backpay proceedingwas asserted,neither the General Counsel nor the union filed exceptions tothe Trial Examiner's Supplemental Decision.Therefore, the Board did notpass on the issue.Secondly,inElmirathere was not an intervening court decree enforcingthe Board's reinstatement order as in the instant case."Olsonwas not offered reinstatement by Respondent.The TrialExaminer computed Olson's backpay to June 30,1967, apparently the dateupon which the Trial Examiner thought Olson's job was eliminatedHowever,the parties stipulated that Olson's job was eliminated on October21, 1967,and not June30.Accordingly,we have computed Olson'sbackpay to the date hisjob was eliminated,October 21, 1967. FIBREBOARDPAPER PRODUCTS CORP.Garment Co.,330 U.S. 219, succinctly stated theprinciple involved:Due process does not afford a party the right totreat as a dress rehearsal a hearing on the issuesforwhich the hearing was adequate. And theWagner Act does not require that ground be—covered a second time, or piecemeal.Accordingly, we find that backpay claimants Arca66and Beck are entitled to reinstatement. 07(9) Certain terminated machinists" elected to takeearly retirement benefits (also referred to as pensionbenefits)onAugust 1, 1959. These employeesreceivedmonthly retirement benefits during thehiatus period as well as the backpay period. TheTrialExaminer found that the early retirementbenefits paid during the hiatus period as well asduring the backpay period be deducted from grossbackpay.The General Counsel and the Union except to theTrial Examiner's finding, contending that althoughearly retirement benefits paid during the backpayperiodmay constitute a valid deduction againstbackpay owed, the same is not true with respect tothe early retirement benefits paid during the hiatusperiod.We find merit in this contention.Itwas uncontested that these employees wouldnot have elected to take early retirement benefitsexcept for their unlawful termination.We also notethat under the terms of the retirement plan, theearly retirement benefits were not paid by theRespondent but by the Retirement Fund itself.Moreover, an undertermined part of the earlyretirement benefits paid represents the employees'own contributions to the Retirement Fund madeover a period of years. Thus, it appears that havingmet the requirements for early retirement benefits,the employees were entitled to these benefits as amatter of right.The purpose of the backpay remedy is to makeunlawfully terminated employees whole. Interim"The General Counselcontends,and we agree, thatthe backpay periodfor Area andBeck still continues and will continue until such time as theRespondent extends to them an adequateoffer of reinstatementThe TrialExaminer erroneouslyfound that there wasno dispute as tothe average base-period quarterly earnings of the machinists since there issucha disputewith respectto the averagequarterlyearningsof DavidArea. Areawas onleave of absenceto attend to union business for 8 8weeks duringthe base period (August 4, 1958, to July 31, 1959) TheGeneralCounsel,as hedid withall other employees who did not work afullyear during the baseperiod,projectedArea's averagequarterlyearnings duringa full year.He arrived at averagequarterlyearnings of$2,045 19 for AreaThe Respondent,although it conceded the correctnessof such projectionsmade as tootheremployees,objectsto such aprojectioninthe caseof AreaWe findthemethodemployed by theGeneralCounseltobea reasonable means for determining averagebase-period quarterly earnings,and that it is Just as reasonablefor Area asitisfortheother employeesWe have,therefore,calculatedArea'sbackpayon the basisof $2,04519 average base-period quarterly earnings."Contraryto the General Counsel's contention,we find that the hourlywage rates set forth in the collective bargaining agreement between theRespondent and the Union,effectiveJuly 15,1965, retroactive to March22, 1965,and not the"Pabcoformula" shouldbe applied in computing thebackpay of Area,Beck and Olson after March22, 1965"Bennett,Capps, Crispino, Fuller,Gronberg,Hamidy,Hughes, ETJohnson,J P Johnson,Lowell, Nash,and Smith.151"earnings" (if the retirement benefits are consideredearnings- if not, they are clearly not deductible)from whatever sources are deducted from backpaybecause otherwise unlawfully terminated employeeswould be made more than whole or receive awindfall.Since backpay did not accrue during thehiatus period, under the Board's quarterly methodof determining backpay owing," early retirementbenefitsreceived in that period should not bededucted from backpay which accrued after thehiatus period. Accordingly, we have not allowed theearly retirement benefits paid during the hiatusperiod as a deduction against backpay.(10)Finally,we turn to a discussion of ourunderstanding of the Respondent's retirement planand how it will be applied with respect to thebackpay claimants. The Plan operates as follows:Theemployees'contributions(bypayrolldeductions) to the Plan are determined by theamountoftheirearnings.Inaddition,theRespondent contributes those amounts which areactuarily determined to be necessary so that whenadded to the employees' contributions, they willassureanadequate fund from which to payretirement and death benefits called for in the Plan.Upon retirement an employee receives a monthlyincome drawn from the past and current servicebenefits (provided by the employer's and employees'contributions) which have accrued to his account. Amember of the Plan whose employment isterminated and who has completed 20 years ofservice and attained age 55 can elect to continue asa participant in the Plan and receive a retirementincomeeitherimmediatelyorafterage65.Alternatively, a terminated employee who does notmeet the foregoing requisites receives a refund, withinterest, of his deposits.The Trial Examiner found and we agree thatalthough the terminated employees are not entitledto current service benefits during the hiatus period,they are entitled to be treated as having been inservice for that period. Thus, the hiatus periodwould not be considered a break in service and therights of the backpay claimants would be enhancedunder the provisions of the Plan which make lengthof service a factor to be considered. Among theseare length of service prerequisite to participation inthe Plan (sec. 6(b)), guaranteed minimum retirementincome (sec. 13(a)), amount of death benefit (sec.14), and vesting (sec. 15).The Union and the General Counsel contend thatifRespondent is not liable for contributions to thePlan during the hiatus period as found by the TrialExaminer (a finding we adopt), the Respondentshouldbe liable for contributions during thebackpay period, and should at each employee'soptionpay these contributions either to theretirement fund or directly to the employee. We do"Under theBoard'squarterlymethod of determiningbackpay owing,interim earnings received in one quarter are not deductedfrom backpayaccrued in another quarter. (see F W.Woolworth Co,90 NLRB 289). 152DECISIONSOF NATIONALLABOR RELATIONS BOARDnot agree, because affording the employees such anoption would be contrary to the express provisionsof the Plan which provides that prior to retirementan employee's interest in the fund is vested only tothe extent of his own deposits.What is required by the Board's order is that theterminated employees be treated as having beenemployed during the backpay period during whichtime both the employees and the Respondent wouldhave made contributions to the Plan. If they wouldhave retired during this period or become eligiblefor early retirement (20 years service and age 55)during this period, they are entitled to elect toreceive retirement income or their deposits.At the time of their termination each of themachinists who did not elect or was ineligible forearly retirement or terminated vested status (bywhich retirement benefits are deferred to age 65)was refunded his Retirement Plan deposits. In orderto participate now in the Plan, assuming eligibility(length of service and age) it would be necessary fora terminated employee to pay back to Respondentthe deposits refunded in 1959 along with deposits(employee contributions) owing on the amount hewould have received as wages from Respondentduring the backpay period. The Trial Examiner feltthat these deductions should not be made frombackpay unless the men were first given the optionof continuing in the Plan and for this reason he didnot deduct the deposits refunded in 1959 or theemployees' deposits due on backpay. We agree.The Respondent contends that only the employeeswho accepted reinstatementSO are eligible to makethis election.We do not agree. For, we are of theopinion that any employee awarded backpay whomeets the length of service requirement (assuminghe also meets the age requirement) by virtue of thehiatus and backpay period, whether he acceptedreinstatementornot,shouldbeofferedtheopportunity to continue in the Plan, and we so find.Certain employees took early retirement benefitsupon termination in 1959;5i none of them acceptedreinstatement.TheRespondent agrees that themonthly retirement benefits of those terminatedmachinistswho elected to take early retirementbenefitsand are entitled to backpay should berecalculated based on the amount of employee andemployer contributions which would have accruedduring the backpay period.62 We have found that theearlyretirementbenefitsreceivedbytheseemployees should be deducted for the period thattheywere entitled to backpay. In addition, theRespondent should be credited with the amounts"These areCruze,Bradford,Lippert,Homen,Longnecker, Price,Ramer, Rexhl,Swisher,Weismiller,and Novacek.Of these,Homen andSwisher were not awarded backpay because their jobs were eliminated"These men were Bennett,Capps, Cnspino,Fuller,Gronberg, Hamxdy,Hughes, E.T Johnson,J.P Johnson,Lowell,Nash, and Smith.Of theseNash,Crispino, Hamidy,Bennett,Lowell,Hughes, and E T Johnson wereeligible to receive backpay"In addition,Cruze and F C. Johnson,who deferred their pensionbenefits to age 65, are entitled to have their monthly pension recalculatedupon payment of employees' pension contributions due on backpay.these employees would have contributed to the Planduring the backpay period. Therefore, the amountsfor early retirement and pension deposits for theseemployees have been deducted. These are set forthin the Appendix to thisdecision.13Finally,weagreewiththeRespondent'scontention that no provision need be made withrespect to its responsibility to make contributions tothe Plan for wages accruing during the backpayperiod to those employees who elect to continue inthe Plan, or those employees who are entitled tohave their pension benefits recalculated. For as theRespondent points out "these [contributions] willfollowautomaticallyfromtheCompany'sresponsibility to keep the fund actuarially sound."We therefore assume that these contributions will beprovided under the express provisions of the plan.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Fibreboard Paper Products Corporation, its officers,agents,successors,and assigns,shallmake theemployees involved in this proceeding whole bypayment to them in the following amounts:NameBack Pay DueMachinists1.Nash, Lloyd J. (see Appendix)$1,272.712.Jackson,Warren C.8,217.483Beck, Lincoln E. (see Appendix)27,850.394.Wittorff, Detlif C.5,529.705.Crispino,Manuel (see Appendix)318 576.Hamidy, Robert (see Appendix)1,722.497.Cruze, Joseph S.10,752.278.Johnson, Fred Clarence19,293.919.Schlotterbeck, Eugene9,782.6610.Bennett, Florin F. (see Appendix)62.9611.Schoenfeld,Milton H. (see Appendix)5,546.3212.Arca, David (see Appendix)6,704.6913.Goranson, George W.4,830.6814.Jensen, Raymond D.16,792.3615.Longnecker, Joe E.8,906.6316.Bradford, Harry C.8,062.1917.Fusare, Alex J.8,661.34"The Appendixalso includes the computations utilized in determiningthe amountof backpayto be awarded to individual employees in eachinstance where our computations differfromthose setforth in AppendixB-2 of the GeneralCounsel'sBackpaySpecification.Amongthe reasonswhichmade it necessary to modifysome oftheGeneralCounsel'scomputations are. the correction of mathematical errors; theGeneralCounsel computed backpay through December 31, 1962, for all of the 7employees whose compulsory retirement dates were disputed, the GeneralCounsel computed the backpay of Arca,Beck,and Olson by means of the"Pabco formula" wage rates after March22, 1965,insteadof therates setforth in the July 15, 1965, collective-bargaining agreementbetweenRespondent and the Union which was retroactivetoMarch 22, 1965,certain employees were not eligiblefor backpayduringthe entire backpayperiod but only from datesthat jobsbecame availabledue to the disabilityor retirementof otherbackpay claimants,and in one instance(Griffin) theGeneral Counsel'scomputationsprovide backpay through January 31,1964, though it was agreed his job would have been eliminatedon January15, 1964. FIBREBOARD PAPER PRODUCTS CORP.15318.Price, Joe19.Cunningham, Harry L20.Ramer, Louis C21.Reihl,William W22.O'Leary, Vincent Johns'23Fontcs, Clifford L.ss24Lippert, Donald W."25.Vanderbeck, Joseph P s'(see Appendix)26.Weismiller, Jr, Gerald38(see Appendix)Power House Employees27Lowell, Fredric Lincoln (see Appendix)28.Hughes, Robert Edgar (see Appendix)29.Haueter, Herbert F30 Johnson, Elmer T (see Appendix)31.Novacek, George R32Olson, Carl W (see Appendix)33.Giffin, John L (see Appendix)34Mann, Eugene G.35.Van Zoen, Jacque J36.Wall,James RWith respect to those employees whosestillaccruing,s'as found herein,paymentthe amount found to be due and accruing22,230 9012,093 5121,688.936,671.277,986 243,086.788,895 026,691 993,575 64$5,851 8318,082 3611,044.8718,305 727,326 9512,615 703,209 827,819.123,892 185.555.77$330,931 95backpay isto them ofconstitutessatisfaction of Respondent's obligation only up tothe date set forth in the Appendix, which is the endof the period covered by the backpay specification.54The opening for O'Leary was created by the fact that Crispino wasdisabled from prior to the commencement of the backpay period until hiscompulsory retirement date(10/1/62)"The opening for Fontes was createdby the factthatBennett wasdisabled from prior to the commencementof the backpayperiod until hiscompulsory retirement date(12/1/62)"The openingforLippertwas createdby the factthatCruze wasdisabled from prior to the commencementof the backpayperiod untilHamidy's retirement date (12/l/62)Thus, Lippertwould have replacedCruze from "9/14/62 to 12/1/62" and Hamidythereafter"The openingforVanderbackwas createdbyCiuze'scontinueddisability from"12/1/62" (Hamidy'sretirement date)until"4/1/63,"WittorffsretirementdateThus,Vanderbeckwould have replacedLippert (who replacedCruze from -9/14/62 to 12/1 /62" and thenHamidy, whose retirement date was 12/1/62) for the disabledCruze from"12/1/62 to 4/1/63" and thenWittorffwhoseretirement date was"4/l/63" for theremainderof the backpay period"The first opening for Weismillerwas createdby Craze'scontinueddisability from "4/1/63" (the dateVanderbeckwould have become eligiblefor the retiringWittorff'sjob) to 4/15/63 when Cruzewould have returnedtoworkThe secondopeningwas created whenNash reached hiscompulsory retirementdate on 3/1/64"David Arcaand Lincoln BeckAPPENDIXMachinistsNASH, Lloyd JCompulsory retirement date March 1, 1964Year &GrossQuarterBackpay1962-31962-41963-11963-21963-31963-41964-1TOTALSBECK, Lincoln E.443 542,334.432,334.432,334 432,418 102,459 951,63996$13,964.84Year &GrossQuarterBack Pay1962-31962-41963-I1963-2469 752,472 372,472 372,472.37Net InterimNetEarningsBack Pa314 971,910751,889 151,970.352,120.011,873 551,331 17$11,40995128 57423.68445 28364.08298 09586 40308.79y$2,554.89MedicalExpenses6.4334.8038.1038.1038 1038 1026 60$220 23TotalNet Quarterly Backpay2,554 89Medical Expense220.23Net Back Pay2,775 12Early Retirement Benefits'1,092 171,682.95Pension Deposits'410 24Total Backpay$1,272 71Net InterimNetMedicalEarningsBack PayExpenses218.331,310.92474.82474.82251 421,161 451,997 551,997.552.1012.6014 2514.25'Less early retirement benefits received during backpay period'Less employees pension deposits on backpay This backpay claimant isentitled to have his monthly pension benefit recalculated 154DECISIONS OF NATIONAL LABOR RELATIONS BOARD1963-32,560.97474.822,086.1514.251963-42,605.30474.822,130.4814.251964-12,605.30284.692,320.6114.251964-22,605.30284.692,320.6114,251964-32,605.30284.692,320.6114.251964-42,605.30284.692,320.6114.251965-12,572.941,188.161,384.7814.251965-22,313.771,188.171,125.6014.251965-32,313.771,188.161,125.6114.251965-42,313.771,188.171,125.6014.251966-12,313.771,656.46657.3114.251966-22,313.771,656.46657.3114.251966-32,367.491,656.46711.0314.251966-42,376.961,656.47720.4914.251967-12,376.961,794.75582.2114.251967-22,376.961,794.75582.2114.25TOTALS$47,114.49$19,535.30$27,579.19$271.20Total Net Quarterly Back Pay$27,579 1Medical Expense271 2TotalBackpay as of 6/30/67$27,850.3NOTE:Backpay period not yet ended,as Beck has not yet receivedoffer ofreinstatement.'Backpayfrom 3/22/65 computedonbasisof rates included incollective-bargainingagreement betweenRespondentand the Unioneffective July 15,1965, retroactivetoMarch 22, 1965.CRISPINO,ManuelDisabled until compulsory retirement date onOctober 1,1962.Year &Gross *-Net InterimNetMedicalQuarterBack PayEarningsBack PayExpenses1962-3I376.200.00376.203.95TOTALS$376.200.00$376.20$3.95Total Net QuarterlyBack PayMedical ExpenseNet Back PayEarlyRetirement Benefits'Pension Deposits'Total Back Pay'Straight-tune payat $4.275per hour under Respondent's salary planduring period of disability.376.203.95380.1554.06326.097.52$318.57FiAMIDY,RobertYear &GrossQuarterBack PayNet InterimNetMedicalEarningsBack PayExpenses1962-3424.990.00424.996.751962-41,490.200.00I1,490.2040.50TOTALS$1,915.191$0.00$1,915.19$47.25Total Net Quarterly Back PayMedical ExpenseNet Back PayEarlyRetirement Benefits'Pension Deposits'TotalBack Pay1,915.1947.251,962.44201.651,760.7938.30$1,722.49'Less early retirement benefits received during backpay period.'Less employees pension deposits on backpay.This backpay claimant isentitled to have his monthly pension benefit recalculated FIBREBOARD PAPER PRODUCTS CORP.155BENNETT, Florin F.Disabled until compulsory retirement date December 1, 1962.Year &GrossNet InterimNetMedicalQuarterBack PayEarningsBack PayExpenses1962-31962-4239.400.000.000.00239.400.005.2717.70TOTALS$239 40$0.00$239.40$22.97otalNet Quarterly Back Pay$239.40Medical Expense22 97Net Back Pay2o2 37Early Retirement Benefits'194.626775Pension Deposits=4.79otal Back Pay$62.96'Representsseven work days from September 13 to September 22, 1962at S4 275per hourSCHOENFELD, Milton H.Year &GrossNet InterimNetMedicalQuarterBack Pa yEarningsBack PayExpenses1962-3432.08298.97133.114.921962-42,274.111,794.75479.3626.621963-12,274.111,794.75479.3627.621963-22,274.111,794.75479.3629.871963-32,355.621,794.75560.8729.121963-42,396.381,794.75601.6329.121964-12,396.381,794.75601.6327.621964-22,396 381,794.75601.6330.871964-32,396.381,794.75601.6326.621964-42,396.381,794.75601.6326 621965-I463.82322.03141.795.32TOTALS$22,055.75$16,773.75$5,282.00$264.32Total Net QuarterlyBack PayMedical ExpenseTotal Back PayARCA, DavidYear &GrossNet InterimNetMedicalQuarterBack PayEarningsBack PayExpenses1962-3471.28291.49179.790.001962-42,480.411,981.04499.370.001963-12,480.412,951.410.000.001963-22,480.412,069.61410.800.001963-32,569.322,069.61499.710.001963-42,613.773,263.580.000.00196412,613.772,099.41514.360 001964-22,613 772,154.88458.890.001964-32,613.772,127.94485.830.001964-42,613.772,387.77226.000.00*1965-12,581.302,025.78','555 520.00'BackpaybeginningMarch22,1965,computed on basis of ratesincluded in collective-bargaining agreement between Respondent and theUnion effective July, 15, 1965, retroactive to March 22, 1965$5,282.00264.32$5,546.32'Less earlyretirementbenefits received during backpay period'Less employees pension deposits on backpay This backpay claimant isentitled to have his monthly pension benefit recalculated 156DECISIONS OF NATIONAL LABOR RELATIONS BOARD1965-22,321.292,453.660.000.001965-32,321.292,243.2574.080.001965-42,321.292,742.850.000.001966-12,321.292,700.000.000.001966-22,321.292,925.000.000.001966-32,375.182,925.000.000.001966-42,384.69398.001,986.690.001967-12,384.691,575.00809.690.001967-22,384.692,730.000.000.00TOTALS$47,267.68$44,115.28$6,704.69$ 0.00Total Net Quarterly Back Pay$6,704.69Medical Expense0.00NOTE: Backpay period not yet ended, asTotalBack Pay asof 6/30/67Area has not yet received offer of reinstatement.$6,704.69VANDERBECK, Joseph P.Year &GrossNet InterimNetMedicalQUarterBack PayEarningsBack PayExpenses*1962-4918.56597.31321.250.001963-12,701.662,078.88622.780.001963-22,701.661,756.80944.860.001963-32,798.482,274.80523.680.001963-42,846.922,018.20828.720.001964-12,846.922,150.40696.520.001964-22,846.921,855.20991.720.001964-32,846.922,234.40612.520.001964-42,846.921,915.20931.720.001965-1551.02332.80218.220.00TOTALS1$23,905.98 1$17,213.991$6,696.990.00Total Net QuarterlyBack Pay6,691.99Medical ExpenseTotalBack Pay$6,691.99'The opening for Vanderbeck was createdby Cruze'scontinued disabilityfrom 12/1/62 (Hamidy's retirement date),until4/1/63,Wittorfrsretirement date.WEISMILLER, JR., Gerald(Reinstated)Year &GrossNet InterimNetMedicalQuarterBack PayEarningsBack PayExpenses1963-2 *461.71294.43167.281.5019641**973.08775.73197.353.191964-22,861.991,944.75917.249.391964-32,861.991,997.92864.079.391964-42,861.991,697.021,164.979.391965-1553.94323.95229.991.88TOTALS 11$10,574.70$7,033.80$3,540.90$34.74Total Net QuarterlyBack Pay3,540.90MedicalExpense34.74TotalBack Pay$3,575.64I'The first openingforWeismillerwascreatedbyCruze'scontinueddisabilityfrom 4/1/63 (the date Vanderbeck would have becomeeligible for the retiringWittorfrs slot) to4/15/63and was terminated byCruze's return to work."The second opening was created when Nash reached his compulsoryretirement date on 3/1/64 FIBREBOARDPAPER PRODUCTS CORP.157Power HouseEmployeesLOWELL,Fredric LincolnYear &GrossNet InterimNetMedicalQuarter_ Back PayEarningsBack PayExpenses1962-3540.90298.97241.930.001962-42,846.832,012.99833.840.001963-12,846.832,434.05412.780.001963-22,846.831,962.35884.480.001963-32,948.862,082.06866.800.001963-42,999.902,002.93996.970.001964-12,999.902,076.03923.870.001964-22,999,901,989.391010.51177.601964-32,999.902,079.39920.510.001964-42,999.902,022.75977.150.001965-1580.63422.76157.870.00TOTALS$27,610.38$19,383.67$8,226.71$177.60Total Net Quarterly Back Pay$8,226.71Medical Expense177.60Net BackPay8,40431EarlyRetirement Benefits'1,639.686,764.63Pension Deposits'912.80TotalBackPay$5,851.83HUGHES,Robert EdgarCompulsoryretirementdate 10/1/64Year &GrossNet InterimNetMedicalQuarterBack PayEarningsBack PayExpenses1962-3543.66131.67411.995.071962-42,861.35693.182,168.1727.451963-12,861.35650.572,210.7827.451963-22,861.35650.572,210.7827.451963-32,963.90650.572,313.3327.451963-43,015.20650.572,364.6327.451964-13,015.20334.512,680.6927.451964-23,015.20334.512,680.69224.951964-33,015.20334.512,680.6927.45TOTALS$24,152.41$4,430.66$19,721.75$422.17Total NetQuarterlyBack Pay19,721.75Medical Expense422.17Net Back Pay20,143.92EarlyRetirement Benefits'1,275.4718,868.45Pension Deposits'786.09otal Back Pay$18,082.36' Less early retirement benefits received during backpay period.'Less employees pension deposits on backpay.This backpay claimant isentitled to have his moody pension benefit recalculated. 158DECISIONSOF NATIONALLABOR RELATIONS BOARDJOHNSON, Elmer T.Year &GrossNet InterimNetQuarterBack PayEarningsBack Paa1962-31962-41963-11963-21963-31963-41964-I1964-21964-31964-41965-1TOTALS509 552,681 832,681.832,681.832,777.942,826 032,826 032,826 032,826 032,826.03546.98$26,010.11166 85878.31752.99752.99752 99752 99476 42476.42476 42476.4295 29$6,058 09342.701,803.521,928.841,928.842,024.952,073 042, 349 612,349.612,349.612,349.61451.69$19,952.02MedicalExpenses7.6939.1039.1039.1039 10'39 1039.1039.1039.1039.107.82$367.41Total Net QuarterlyBack Pay$19,952 02MedicalExpense367 41OLSON, Carl W.QYear &uarter1962-31962-41963-11963-21963-31963-4*1964-11964-4* *1965-11965-21965-31965-41966-11966-21966-31966-41967-11967-21967-31967-4TOTALSNet Back PayEarlyRetirement Benefits'Pension Deposits'Total Back PayGrossNet InterimNetBack PayEarningsBack Pa523.932,757 512,757.512,757.512,856.342,905 77484.392,905.772,869 682,580.622,580.622,580 622,580.622,580.622,640.542,651.102,651.102,651.102,716.81627 53$47,659.69280.661,540.181,574321,853.771,844.291,565.20271.091,859.382,397.292,397.292,397.292,397 292,000.922,000.922,000.922,000922,078.572,078.572,078.57426.55$35,043.99243.271,217 331,183 19903 741,012.051,34057213 201,046.39472.39183.33183.33183.33579.70579.70639.62650.18572.53572 53638.24200 98y$12,615.7020,319.431,164 2419,155.19849 47$18,305 72MedicalExpenses0.000 000 000.000.000.000.000 000.000 000.000.000.000 000.000.000.000.000.000.000.00Total Net Quarterly Back Pay12,615.70Medical ExpenseTotal Backpay as of 6/30/67$12,615 70NOTE: Backpay period ended October 21, 1967, upon elimination of his jobNot yet offered reinstatement'Job eliminated January 15, 1964,due to installation of automaticcontrols in power house.An opening was created for Olson on 10/1/64,the compulsory retirementdate of Hughes' 'Backpay from 3/22/65 computed on basis of rates included incollective-bargaining agreement betweenRespondent and the UnioneffectiveJuly 15,1965. retroactive to March22. 1965'Less early retirement benefits received during backpay period.'Less employees pension deposits on backpay This backpay claimant isentitled to have his monthly pension benefit recalculated FIBREBOARDPAPER PRODUCTS CORP.159GIFFIN, John L.Year &GrossNet InterimNetMedicalQuarterBack PayEarningsBackPayExpenses1962-3476.38544.660.000.001962-42,507.261,478.451,028.810.001963-12,507.261,602.72904.540.001963-22,507.261,710.28796.980.001963-32,597.122,117.63479.490.001963-42,642.073,232.650.000.00*1964-1435.41512.640.000.00TOTALS$13,672.76$11,199.03$3,209.820.00Total Net Quarterly Back PayMedical ExpenseTotalBack Pay3,209.82$3,209.8200'Job eliminated January 15, 1965, due to installation of automaticcontrols in power house.TRIAL EXAMINER'S BACKPAY DECISION'History of ProceedingsHENRY S. SAHM, Trial Examiner: The Company andtheUnion have had a history of collective bargainingdating from 1937.' The last of these contracts expired onJuly 31, 1959. Between 1954 and 1956 the RespondentCompany had under consideration the feasibility ofcontracting out its maintenance work as a measure ofeffecting plant economies. The study was renewed in June1959. As a result of the renewed study, Respondent let out!itsmaintenancework to an independent contractor andterminated 53 of its maintenance employees. The Unionthen initiated proceedings and the Board found theCompany to have committed an unfair labor practicewithin the meaning of Section 8(a)(5) of the NationalLabor Relations Act, herein called the Act,' and orderedtheCompany to reinstitute the maintenance operationperformed by the employees represented by the Union andto reinstate the employees to their former or substantiallyequivalent positions with backpay computed from the dateof the Board's supplemental decision to the date of theCompany's offer of reinstatement to the terminatedemployees.'On appeal, the Court of Appeals for theDistrictof Columbia granted the Board's petition forenforcement, 322 F.2d 411. The decision was affirmed bythe Supreme Court, 379 U.S. 203, on December 14, 1964.A controversy then arose over the amount of backpaydue the terminated employees. The General Counselclaimed $378,545; the Respondent Company, $118,136.'The transcript of the hearing is hereby corrected in accordance with theparties'joint motion dated February 19, 1968.'The Companyis referred to interchangeably herein as Respondent andFibreboard and the Union also asLocal 1304.'The Board in its original decision(130NLRB 1558) dismissed thecomplaint but upon reconsideration it found the Respondent had violatedtheActand ordered reinstatement and backpay for the terminatedemployees(138 NLRB 550).'138NLRB550. The Board limited backpay to earnings which mighthave been received from and after the Board's final order in itssupplemental decision and not from the date the Company terminated theemployment nor from the date of the original decision.Thereafter, theRegionalDirector for the TwentiethRegion onAugust 17, 1967, issued backpay specificationsfor the purpose of determining the amount of backpay, ifany,due to these terminated employees. Respondentthereuponfiledananswerwhichwas subsequentlyamended on October 13, 1967. Hearings were held afterprehearing proceedings before Trial Examiner Henry S.Salim in San Francisco, California, on various datesbetween October 16 and December 15, 1967. Briefs werefiled by the parties on February 19, 1968, and reply briefs10 days later.The Salient Issues1.Although there is agreement among the parties as tothe base period quarterly earnings for the year precedingAugust 1, 1959, and also for interim earnings, medicalexpensesandotherdeductibleexpenses,thereisdisagreement as to the wage formula that should beapplied in computing the terminated employees' grossbackpay during the backpay period which commences onSeptember 14, 1962, and ends on January 18, 1965. Thecontract under which the parties operated prior to thetime the employees were terminated had a wage formulawhich provided that wage scales shall be established at 121/2centsperhour less than the building tradesmillwrights' rate. The Employer, Fibreboard, takes theposition that since this contract expired on July 31, 1959,when the employees were terminated, the validity of thisformula expired with it. Therefore, its argument continues,one must look to or have recourse to other indicia indetermining what the appropriate wage rate should beduring the backpay period. This wage rate, contendsRespondent, should be the hourly wage rates paid itsILWU millwrights who from 1946 to 1959 received thesame rateand did comparable work as the terminatedmachinists.The Union's position is that the contract did notterminatebut continued in effect, automatically renewedeach year for a 1-year term from August 1, 1959, until theparties negotiated a new contract in July 1965. Therefore,argues the Union, the above-described formula embodiedin the contract is the most appropriate measure of thewage scale available and, accordingly, should be applied. 160DECISIONSOF NATIONALLABOR RELATIONS BOARDThe General Counsel argues that whether or not thecontract terminated is immaterial because the bestobjectiveformula to be applied in computing theemployees' gross backpay is the formula in the contractwhich was used since 1951 to establish the employees'wage scale.2.Also, in dispute is the number of jobs which wereavailable during the backpay period when the terminatedemployees were replaced by an independent contractor.3.Whether the Company is obligated to the dischargesfor certain specified pension benefits for the period fromAugust 1, 1959 (the date of the employees'termination),to September 14, 1962 (the date the Board's supplementaldecision issued), for which period of time no backpay wasordered by the Board.4.Whether severance payments made at the time theemployees were terminated should be deducted frombackpay due.5.What the appropriate compulsory retirement datesare with respect to seven terminated employees.6.Whether interest on backpay should accrue eventhough the Board's supplemental decision contained noorder that interest be paid.7.Whether three dischargees forfeited their rights toreinstatement and backpay because of alleged picket lineviolence.COMPUTATION OF GROSS BACKPAYThe General Counsel and Union's ContentionsCounsel for the General Counsel and the Uptoncontend grossbackpay should be computed on the basis ofthe terminated employees' basic wage rate to the wagerate of the construction millwrights in the Bay Area ofNorthern California. This "objective" criterion, they state,was originally embodied in the Union and RespondentCompany'scollective-bargainingagreementeffectiveAugust I, 1951,° and had been incorporated in eachsucceeding agreement through July 31, 1959. Section I ofthesecollective-bargainingagreements established thewage scale formula of the unit employees'"at one dollarper day less than the prevailing Building and ConstructionCrafts'scale"[constructionmillwrights]and furtherprovided that the said wage scale "shall be. appliedautomaticallyAugust 1 of each year."' The saidagreements also established a workday of 8 hours.Accordingly, the $1 per day amounted to a differential of12 1/2 cents per hour.'The construction crafts' [millwrights] hourly scale forwork of the type performed by the unit maintenancemachinists employees,the dischargees herein, as set forthinapplicable contracts during the backpay period ofSeptember 14, 1962, to January 18, 1965, was as follows:June 16, 1962 - $4.40; June 16, 1963 - $4.63, and June16, 1965- $4.925.' Accordingly, contends the General'Union'sExh. 4'Classifications encompassed within the unit of maintenance employeeswere:maintenancemachinists,firemen,engineers,helpers, and workingforeman;See Appendix"A" of Union's Exh 4.'The terms "buildingtradesmillwrights,buildingand constructioncrafts,"and "construction millwrights"are used interchangeably in thetranscript and in this decision.'Also known as the"Pabco formula " See sec. I of Union's Exh 4.'The wage rates of'the constructioncrafts,also referred to as buildingtrades millwrights,that were ineffect from 1959 to thebeginning of thebackpay period were:June 16,1959- $3.76 an hour;June 16, 1960 -$3.94 1/2,and June 16, 1961 - $4 18Counsel and the Union, the basic hourly wage rate of theterminatedemployeeswhichshouldbeappliedincomputing their gross backpay is 12 1/2 cents per hourless than the construction crafts' scale or: August 1, 1962- $4.275; August 1, 1963$4 505, and August 1, 1965$4.80.The General Counsel claims that the quarterly grossbackpayforeachterminatedemployee should bedetermined by multiplying each one's average quarterlyearnings by a factor obtained by dividing the applicablebackpay period wage rate by the basic wage rate of $3.525of the parties' collective-bargaining agreement in effect atthe time of the unfair labor practices. Thus, under theGeneralCounsel's formula the factors applicable tovarious portions of the backpay period, reflecting changesin the wage scale, are as follows:September 14, 1962, to July 31, 1963 - 4 275/3.525 or1.212;11 and forthe period from August 1, 1963, to July 31, 1965 -4.505/3.525 or 1.278;and from August 1, 1965, to July 31, 1967 -4.80/3.525 or 1.361."In refuting the Company's contention that the contractbetween the parties terminated on July 31, 1959,(supra),and with it, the validity of this above-described wageformula, theUnionarguesthat the contract did notterminate but continued, automatically renewed each yearuntil a new contract was negotiated in July 1965.The contract which was in effect on July 31, 1959, thedate when the employees were terminated, provides atpage 1, a renewal clause which reads as follows:This Agreement shall continue in full force and effectto and including July 31, 1959, and shall be consideredrenewed from year to year thereafter between therespective partiesunlesseither party hereto shall givewritten notice to the other of its desire to change,modify, or cancel the same at least sixty (60) days priorto expiration.Within fifteen (15) days after notice of reopening isgiven, the opening party shall submit a complete andfull list of all proposed modifications. All other sectionsshall remain in full force and effect. Negotiations shallcommence no later than forty-five (45) days prior to theanniversary date of the Agreement unless otherwisemutually changed.OnMay 26, 1959, the Union sent RespondentFibreboard a letter notifying it as follows:, IPursuanttotheprovisionsofTheLaborManagementRelationsAct, 1947, you are herebynotified that the Union desires to modify as of August1,1959, the collective-bargaining agreement contractdated July 31, 1958, now in effect between theCompany and the Union.The Union offers to meet with the Company at suchearly time and suitable place as may be mutually"The gross backpay for each employee for the fraction of a quarter fromSeptember14 to 30,1962,was computed by the GeneralCounsel bymultiplying 0.19, representing the fraction of a quarterinvolved, by hisaverage quarterly earnings and then multiplying the productthereof by theappropriatefactor forthat period, namely, 1.212."The gross backpay of each terminatedemployee for the period JanuaryIto January 18, 1965 (end of backpayperiod),was computed by theGeneral Counsel by multiplying 0.20, representingthe fraction of thequarter involved, by his average quarterly earnings and then multiplyingthe productthereof bythe appropriatefactor for that period,namely,1.278.i'Resp.Exh. 2. FIBREBOARD PAPERPRODUCTS CORP.161convenient, for the purpose of negotiating a newcontract.On June 15, 1959, the Union sent a letter to theCompany specifying various proposals which it desired todiscuss." These proposals included wage scales, seniority,hours of work and overtime, holidays, night differentials,vacations, welfare plan, adjustment of complaints and thepayment of 5 cents per hour to provide for supplementaryunemployment benefits for employees laid off in areduction in force.The Union contends that in interpreting the abovenoticevis-a-visthe renewal clause of the contract,supra, adistinctionmust be drawn between a notice to terminateand a notice to modify. This letter, argues Union'scounsel, is a notice to modify not terminate and,therefore, no notice to terminate was sent by the Unionwithinthemeaning of said contract's above-quotedrenewal provision. Accordingly, concludes the Union, thecontract was renewed for another year, namely, to July31, 1960, subject to negotiations on those sections of thecontract opened for modification, thus establishing thatthe wage formula in the contract continued in effect fromAugust 1, 1959, to January 18, 1965, the end of thebackpay period or until a new contract was executed bythe parties in July 1965.Respondent's ContentionsRespondent states that the General Counsel and theUnion's computation of gross backpay on the basis of thewage formula in the contract which terminated on July 31,1959, results in a wage scale throughout the backpayperiod higher than the $4 rate to which the parties agreedwhen they executed a collective-bargaining agreement inJuly 1965. The Respondent asks rhetorically if it isreasonabletocredittheseterminatedemployeesthroughout the backpay period with wage rates higherthan what the reinstated employees ultimately receivedwhen they returned to work pursuant to the SupremeCourt'sdecision.Moreover,arguesRespondent, therecord clearly shows that the work done by the ILWUmillwrights and the terminated machinists was comparablein skill as evidenced by the historical identity of theirhourlywage ratesfrom 1946 to 1959, and the fact thatthey were both being paid the same wage rate when themachinistswereterminated.Therefore,contendsRespondent, the formula which should be applied incomputingwhat the dischargees would have receivedduring the backpay period is the hourly wage rate whichwas paid by Respondent to its ILWU millwrights fromSeptember 14, 1962, to January 18, 1965.ConclusionsContractTerminationIndeterminingwhetherthecollective-bargainingagreement executed on September 24, 1958, expired onJuly 31, 1959, as Respondent contends, or automaticallyrenewed itself each year until a new contract wasnegotiated in July 1965, as the Union claims, it should beborne in mind that not only did the Board in its originalDecision and Order state that the contract "expired July31, 1959,"" but also there is no reference to the matter ofcontractterminationintheBoard'sSupplemental"Resp.Exh. 3(a) and (b)."130 NLRB 1558, 1559.Decision and Order." Moreover, the Board stated in itsoriginal decision that "automatic renewal of the existingcontract with the Steelworkers had been forestalled by theUnion's letterofMay 26,. requesting substantialmodifications in the existing contract."16TheTrialExaminer in his decision also stated "the contractterminated . . . on July 31, not only by its own terms butalso by reason of the Steelworkers' May 26 notice.""Furthermore, when the Union's letter of May 26, 1959,notifying theCompany of its "desire to modify" thecontract is considered in the context of a specific provisionin said contract that it "shall continue in 'full force andeffect from year to year unless either party shall givewritten notice of its desire to change, modify, or cancelthe same at least sixty days prior to expiration,"" it wouldappear the Union's contention that the contract was notterminated passes the outermost bounds of reason. Itsimplywillnot bear the construction which Union'scounsel propounds. Furthermore, the Union's reason forclaiming the contract did not expire is without meritbecausethelanguageoftherenewalclauseisunambiguous and clear in its meaning. It plainly andexplicitly states that if no agreement is reached upon theUnion'sproposedmodificationsbeforethecontractexpiration date, the collective-bargaining agreement willterminate.Accordingly, in evaluating the foregoingcircumstances,itisfoundthattheparties'collective-bargaining agreement terminated at midnight onJuly 31, 1959.Backpay Wage RateThereisagreement among the parties with respect totheaveragequarterlyearningsofeach terminatedemployee during the base period,August 4,1958, throughJuly 31,1959, as well as their interim earnings,medicaland other expenses incurred in connection with interimemployment.Itwas stipulated that,beginning with 1946and ending on July31, 1959,wage rates of millwrights,members of the International Longshoremen's andWarehousemen'sUnion,hereinafter referredto as ILWUmillwrights(who are not to be confusedwith the ILWUproductionworkers),employedinRespondent'sEmeryville plant,received the same wage rates as theterminatedmaintenance machinists whose backpay is inissue.Subsequent to the machinists'termination, theILWU millwrights continued to work throughout thebackpay period and some of them replaced the terminatedmachinists in the feltmillandpaintshop.Itisuncontroverted that the wage rate paid by Fibreboard toitsILWU millwrights during the backpay period wasidentical with the hourly rate paid maintenance machinistsunder the Union'scontractwith Foremost Food andChemical Company and that this was the highest wagerate paid maintenance machinists in the Bay Area" underany contracts that the Union herein had with othercompanies which employed maintenance machinists doingwork and requiring skills comparable to that of themaintenance machinists at Fibreboard.See Respondent'sExhibits 7 and 9. In July 1959, Respondent's ILWUmillwrights received$3.52 1/2per hour, the same as the"138 NLRB 550"Seesupra"130 NLRB at 1573."Resp Exh.Iat p. I"The "Bay Area" encompasses the following nine counties: SanFrancisco,San Mateo,Contra Costa,Alameda, Marm, Sonoma, Solano,Napa,and SantaClara. U.S. Census Bureau. 162DECISIONSOF NATIONALLABOR RELATIONS BOARDterminatedmaintenance machinists. In September 1962,thebeginningof the backpay period, the ILWUmillwrights wage ratewas $3.695 per hour; June 1, 1963- $3.795 per hour; June 1, 1964 - $3.895 which hourlyrate remained in effect until June 1, 1965, when it wasincreased to $3.985.Itisalsostipulatedthatwhen the terminatedmaintenancemachinistswere reinstated onMarch 22,1965, they received $3.74 per hour upon their return towork as compared with the $3.895 which Respondent'sILWUmillwrightswerereceivingatthattime.Subsequently, on July 7, 1965, the Respondent and Unionnegotiated a contract in which they agreed upon a wagerateof $4 per hour for the reinstated maintenancemachinists, effective July 15, retroactive toMarch 22,1965.And on June 1, 1965, the Respondent's ILWUmillwrights' hourly wage rate was increased to $3.985.Itwill be recalled that the Union and General Counselcontend that the wage rates the terminated maintenancemachinists should be credited with during the backpayperiodshouldbedeterminedby the "Pabco wageformula" embodied in the contract which expired on July31, 1959.26 The Respondent Fibreboard claims, however,the best measure of what the reinstated employees wouldhave received during the backpay period is the rateRespondent paid its ILWU millwrights who did workcomparablein skills andwhose wage rate for 13 years hadbeen the same as the terminated maintenance machinists.If the General Counsel and Union's formula were to beadopted, the dischargees would receive an hourly wage of$4.505 for the last 6 months of the backpay period ascontrasted with both the $3.74 rate at which they returnedto work in March 1965, and the $4 per hour agreed uponsubsequentlybythepartiesundertheircollective-bargaining agreement effective July 15, 1965.Moreover, the wage rates which would have been payableunder the 1959 expired contract, had it remained in effect,would have been excessive as compared with the wagerates paid by other employers in the Northern CaliforniaBay Area who had contracts with the Charging Unioninvolving their maintenance machinists. The highest wagerates paid maintenance machinists during the backpayperiod under any of said contracts were those paid by theForemost Food and Chemical Company. (See Resp. Exh.9.) It is uncontroverted that during the first portion of thebackpay period,beginninginAugust 1962, Foremost'smaintenancemachinists were receiving $3.57 per hour ascontrasted with the $4.275 which would have been payableunder the "Pabco" formula in the Fibreboard contract forthe period August 1959 to August 1960." This $3.57foremost figure for August 1962, as compared with the$4.27 1/2 Pabco rate as of August 1959, reveals that the"Pabco" formula is both unreasonable and unrealistic.Corroborative of this predicate is the Board's finding in itsdecision that Fibreboard's concededly valid economicreason for subcontracting its maintenance work to anindependent contractor in 1959 was due to its maintenancecosts being too excessive."If the Union's theory were to be given credence that thecontractual wage formula in the 1959 agreement remainedoperativethereafter,itwouldhave resulted in anautomatic wage increase to $3.53 1/2 an hour for the unitemployees beginning in August 1959, whereas more than 5years later in January 1965, and in an economy of rising"The Pabco wage formula provides a wage rate of 12 1/2 cents an hourless than the construction millwrights'wage scale Seesupra"See p.160 and fn. 9."Fibreboard Paper Products Corporation,130 NLRB 1558.prices, the independent contractor's employees received$4, and the reinstated dischargees upon their reinstatementinMarch 1965, received $3.74 which was raised fourmonths later to $4, and Respondent's ILWU millwrightsreceived a wage rate of only $3.895."Moreover, if the the General Counsel and Union'sbackpay formula were to be adopted, the employees wouldreceive during the last quarter of 1962, a wage rate of$4.27 1/2 as contrasted with the $4 eventually agreedupon in July 1965. Continuing this comparison, thecontractual or "Pabco" formula would have resulted inwage rates of $4.50 1/2 per hour for the backpay periodfrom August 1, 1963, to August 1, 1964, and $4.80 as ofJanuary 18, 1965, the end of the backpay period, or 50cents and 80 cents per hour more than the $4 wage ratedischarged employees subsequently received under thecontractwhich was executed in July 1965 after theirreinstatement." It would not only be specious, but indeedstrange,toadopt the Union and General Counsel'sformula under which the terminated employees wouldreceive during the 1962-65 backpay period a wage ratehigher than the $4 hourly rate established in the contractexecuted by their Union with the Respondent in July1965."Furthermore, to adopt the Pabco formula would becontrary to precedent, as the Board has repeatedly heldthatthefairestmeasure of computing backpay, insituations such as this, is to adopt a wage scale paid otheremployees in the same plant who do similar workrequiring comparable skills. Loss of earnings of backpayclaimantsshould be measured by the earnings of theirreplacements or comparable employees.S6 Probative of thefact that the work of the terminated machinists andILWU millwrights was similar and required comparableskills is their identicalwage scaleprior to July 31, 1959,and the testimony of Maffey, Project Engineer atFibreboard's Emeryville plant, that the dischargees whoworked in the paint shop and felt mill were replaced byRespondent's ILWU millwrights.Finally, it should be borne in mind that when it wasagreed by the Respondent and Union in July 1965, thatthe reinstated employees should receive a wage rate of $4,the ILWU millwrights employed by Respondent werereceiving approximately the same wage rate, namely $3.98"The record is not entirely clear as to the exact wage rate theindependent contractorwho tookover the duties of the terminated unitemployees was paid by Respondent in January1965, but itappears to havebeen approximately$4 per hour It should be noted in this regard that theindependent contractor paid his employees tune-and-a-half for overtimewhereasRespondent had paid the terminated employees double time.When the parties executed a contractin July 1965,itprovided double timefor overtime.The $4 ratepaid the independent contractor is equivalent towhat the independent contractor was receivingas of January 1965, whichfigure,in addition to a basic hourly rate,includes alsoovertimerates andfringe benefits. It was also stipulated that the employees of the independentcontractor for the periodfrom 1959 to1965 that were doing millwrights'work were paid the rates of millwrights under thecontractbetween thebuilding trades union and the AssociatedGeneral Contractorsin the BayArea.See pp. 843 and935 of therecord."Union's Exh.23 shows the relationship between the wage rates in theFibreboard contract,Foremost contract and BLS OccupationalWageSurvey forthe San Francisco-Oakland area for January 1958 and1959. InJanuary 1958,theForemost rate was $2.93 andFibreboard's $3.375;January 1959,Foremost $3.04 and Fibreboard$3.525.See pp 161-162,supra,with respect to the wage ratesreceived by Respondent's ILWUmillwrights during the backpay period. See also Resp.Exh. 8(c)"Under the "Pabco formula";the wage rate would have been$5.40 as ofAugust 1, 1967."AlaskaChapter ofthe Associated General Contractors.119NLRB663, 667;East Texas Steel CastingsCompany, Inc..116NLRB 1336,1337-39, 1353;Pughand Barr. Inc.,102 NLRB 562, 564-565 FIBREBOARDPAPER PRODUCTS CORP.1631/2 an hour Also corroborative of the soundness of this$4 rate is the cogent fact that it was higher than the costof living increases which had accrued during the backpayperiodAccordingly, it is found that the formula to beappliedincomputingtheterminatedmaintenancemachinists'grossbackpay is the wage rate paid byRespondent to its ILWU millwrights from September 14,1962, to January 18, 1965.The record is clear that the ILWU millwrightsemployed by Respondent not only performed workinvolving skills comparable to those of the terminatedmaintenance machinists, but also they were paid the samewage rates as the machinists from 1946 to July 31, 1959Thus, on July 31, 1959, they, like the maintenancemachinists, were receiving a wage rate of $3 525 per hourSubsequent to the machinists termination, the ILWUmillwrights not only continued to work throughout thebackpay period but in a few instances replaced theterminatedmaintenance machinists in the felt mill andpaint shop. From the fact that the ILWU millwrightsreceived no wage increases in 1959 or 1960, it is not toounreasonable to assume that the ILWU recognized thesoundness of Fibreboard's claim that the terminatedmachinists' wage rates under the "Pabco formula," whichalso determined the ILWU millwrights' wage rates, were"too high."=' This is evidenced by the Company's actioninterminating themachinists and subcontracting themaintenance work to an independent contractor at a wageratelessthan themachinistshadbeenreceiving.Thereafter,beginning in 1962, the ILWU millwrightsreceived the same wageincreasesas the ILWU productionemployees.r" The ILWU millwrights were paid during thebackpay period the following wage rates: July 1, 1962 -$3.695 per hour; June I, 1963 - $3 795 per hour, June 1,1964, to June 1, 1965 - $3 895 per hour." For these andother reasons delineated below and based on Boardprecedent, it is found, that the wage rate during thebackpay period paid to the ILWU millwrights in theperformance of work comparable in skills to that whichhad been performed by the terminated machinists andwhose wage rates for 13 years had been the same as themachinists is a reliable and logical yardstick and the bestmeasure of what the maintenance machinists would havereceived during the backpay period "indicative of the lack of realism in the position of theGeneralCounsel and the Union that the dischargeesshould receive under the "Pabco formula" $4 505 per hourinJanuary 1965, is the cogent fact that in July 1965,Local 1304 entered into collective-bargaining agreementswith Fibreboard, Foremost Food and Chemicals Companyand Encinal Terminals which provided a $4 per hour wagerate for the maintenance machinists employed by all thesethree companies. Also corroborative of the soundness ofthis $4 rate is the fact that it was higher than the cost ofliving increases which accrued during the backpay periodandmore than the highest wage rate received by"it strains one's credulityto believe the testimony of William Burke,Business Agent forthe ILWU,that the reason theILWU millwrights inRespondent's plant received no wage increase in both 1959 and 1960 wasbecause he forgot all about them"However, at no time was theILWU millwrightshourly wage rate thesame asthe ILWU productionworkers."Thesewage rates were the highestpayable tomaintenance machinistsunder any contractwhich Local1304 had with other Bay Area employersSee RespExhs 7 and 9."Maffey,acompany official's testimony to this effect,standsuncontradicted which is confirmedby the ILWUmillwrights'wage historyafter themachinists were terminatedand also by Ferber,a union official,who on cross-examinationtestified thatthe bargaining unit employees didwork"very similar" to Local 1304maintenancemachinists who wereemployed at otherBay Areaplants with which the Union had contractsmaintenance machinists during the backpay period whowere working for other employers under contract withLocal 1304. On the other hand, the terminated employeeswould receive under the Union's formula upon theirreinstatement a wage rate higher than that in theircontract executed in July 1965 with RespondentOn the basis of the facts detailed above, and applicableprecedent, it is found that in computing what thedischargeeswould have received during the backpayperiodbeginning on September 14, 1962, and endingJanuary 18, 1965, is the wage rates paid the Respondent'sILWU millwrights" The Board has repeatedly held thatthe loss of earnings of backpay claimants should bemeasured by the earnings of their replacements or othercomparable employees of the Respondent during theperiod involved."Number of Jobs Available During Backpay PeriodQuestion InvolvedThe sole question involved is the number of jobsavailable during the backpay period which is September14,1962, to January 18, 1965. Of the 53 employeesterminated on July 31, 1959, it is agreed by the partiesthat there is no issue as to the 10 powerhouse employees.The remaining 43 terminated employees were classified as39 maintenance machinists and 4 helpers. It was stipulatedthat on October 1, 1960, Fibreboard closed its Emeryvillefloor covering plant, and on July 1, 1961, it discontinueditsEmeryville linoleum plant.On March 1, 1962, itmoved its Emeryville roofing plant to its newlyconstructedMartinez plant and on February 1, 1964,automatic controls were installed in the powerhouseboilers thereby eliminating the need for firemen and onOctober 21, 1967, the powerhouse was abandoned."Parties' ContentionsThe Union claims that the normal complement as ofJuly 31, 1959, the termination date, was 37 machinists andfourhelpers.However, the Company disputes this,alleging there were only 35 machinists and four helpers inthe unit on July,31, 1959. The Respondent claims that ofthe force of 43 machinists and helpers on the seniorityroster as of July 31, 1959, four were in excess of thenormal complement Their disagreement revolves aroundfour machinists who as of July 31, 1959, were either onsick leave, leave of absence, or temporarily transferred toanother job in the plant These four machinists wereHolmes and Jobe who were ill; Arca on leave of absence,and Vanderbeck who had been temporarily transferred to"In September1962, the ILWU millwrightswere receiving$3.695, June1963- $3 795, June 1964 - $3 895, June 1965 - $3 98 1/2, June 1966- $4 075, and June 1967 - $4 275 It should also be noted that from July31, 1959,until June 1961, there was no increase in theILWU millwrights'wage rates which would appear to indicatethat the ILWU tacitlyrecognizedthat Local1304's maintenance machinists'wage rateas of July31, 1959, was excessiveThisisfurther evidencedby the Companysubcontracting themaintenancework to anindependent contractor mAugust 1959 atawage rate less than what the terminated machinistswould havereceived under thePabco formula See page 935 of thetranscript and Union's Exh 19"InternationalAssociationof Heat and Frost Insulators, et al ,261 F 2d347, 350 (C A 1)"A detailed mathematical analysis of the Union'sand Respondent'srespectivepositionswillbe foundinUnion'sExhs 26 and 27 andRespondent's Schedule 2, Appendixto its amended answer 164DECISIONSOF NATIONALLABOR RELATIONS BOARDthe powerhouse. The Company claims that Swisher andYoch, who were hired on July 20, 1959, replaced two ofthese four men and that the remaining two were notreplaced at all. Thus, the Company claims there were fourless jobs than men who were working as of July 31, 1959,thuseliminatingJobe, Holmes, Arca, and Vanderbeck.34The Union, on the other hand, argues that whenVanderbeck and Arca would have returned to theirmachinists' jobs, no one in the unit would have been laidoff as the number of jobs available was 37 and not 35 asthe Company claims. It was stipulated also that as of July31, 1959: E. F. Schlotterbeck had been assigned to theroofing plant; J. Gronberg had been working as a foremaninthe feltmill,and the storekeeper's job had beeneliminated sometime prior to September 14, 1962.36The Union also argues that the reduction of machinistsa.,d helpers as of August 1, 1959, was not the eliminationof work or jobs but theassignmentby the Company ofthese jobs to other classifications. The jobs, the Unionstates, continued to exist and the work would have beendone by the terminated machinists, particularly those feltmillandpaintshop jobs that were assigned byRespondent to the ILWU millwrights and ILWUproduction personnel after the unit employees discharges.With respect to the closing of the floor covering andlinoleum plants on October 1, 1960, and July 1, 1961,respectively,LocalUnion 1304's counsel agrees withRespondent's counsel that 11machinists' jobs and ahelper in the linoleum plant were eliminated. Union'scounsel agrees also that when the central warehouse wasdemolished in December 1961, the storekeeper helper's jobwas eliminated.He denies, however, that the roofinghelper was eliminated because when the transfer was madefrom the Emeryville plant to the Martinez plant on March1, 1962, the oiling and greasing work still continued at theMartinez plant. Union's counsel alleges that prior to themachinists'and helpers' terminations that the roofinghelper's job was performed by a combination of machinistand helper but Respondent's answer to this is that duringthebackpay period no helpers were employed by theindependent contractor; all work was done by journeymen.Although the Union acknowledges that there was someelimination.of work in the main machine shop as a resultof changes in the floor covering, linoleum, and roofingdepartments; nevertheless, the reduction in jobs so affectedwas only five and not seven as the Company claims. TheCompany contends, however, that two jobs wereeliminatedwhen the independent contractor took over,namely, one job in the felt mill and one in the paint shopas no employee was any longer regularly assigned to thepaint shop but this work was performed by a manassignedtothemain shop. The Union disagrees,contending the work was not eliminated but assigned bythe Company to other personnel outside the unit, pointingout that when those machinists who had been assigned tothe felt mill and paint shop were terminated, the felt millwork was taken over by the ILWU millwrights and the"It was stipulated that employees Swisher and Yoch who were hired onJuly 20,1959, were not told by Respondent when they were employed thattheir jobs were temporary or that they would be employed only until otheremployees returned to work.The Union concedes Swisher and Yoch werereplacing Holmes and Jobe who were ill"See Union'sExh 26 which shows the distribution of the terminatedemployees as of July31, 1959Respondent's counsel,however,disagreesthat employees Crispino and Reihl were assigned to the felt mill(althoughAppendixA of thespecification alleges that they were assigned to the mainshop)He also claims Gronberg was in the felt mill and not roofing asalleged in AppendixA of thespecification and that Schlotterbeck was inroofing and not the main shop as alleged in the specificationpaint shop job by an ILWU production employee. TheCompany also claims a helper's job was eliminated in themove of the roofing plant to Martinez whereas the Unionasserts the job continued to exist but that the Companyassigned it to a machinist.The Union also introduced into evidence its Exhibit 21,a compilation and tabulation showing the number of hoursworked by the independent contractor's millwrights in theEmeryville plant from December 24, 1963, to January 22,1965, which work was done formerly by the terminatedunitmachinists and helpers.36 Appendix II of the Union'sbrief contends that 29 machinists' jobs and two helpers'jobs are the number of jobs available at the beginning ofthe backpay period. In the Union's pretrial statement andat the hearing, it took the position that there were 22machinists' jobs and two helpers' jobs available.It isRespondent counsel's interpretation of Union'sExhibit21that therewere 11 of the contractor'smillwrights doingmachinists'work at Emeryville andeither two or three men doing the work of pipefitters,welders and riggers, all of which duties the millwrightsemployed by the independent contractor performed atEmeryville.To this figure of 11, states Respondent'scounsel, must be added five millwrights of the independentcontractor who performed maintenance work at Martinezwhen it went into production about March 1962, or 16millwrights in all who, in addition, also did pipefitting,welding and rigging. Accordingly, concludes Respondent,thereareavailable16bargainingunit jobs for thereinstated machinists at Emeryville and Martinez.To substantiate this figure of 16 available machinists'jobs,Respondent states that in 1960-61 the Emeryvillefloor covering department was closed out which eliminatedthe jobs of 11 machinists and one helper. In March 1962,the roofing plant, except for the felt mill and mastipavemachine, was moved to Martinez. On July 31, 1959, sixmachinists and one helper were employed in roofing,including one assigned to the felt mill. With the advent ofthe maintenance contractor, the felt mill and helpers' jobswere eliminated, thus leaving jobs for five machinists, oneof whom serviced the mastipave machine when it was inoperation so that when roofing moved to Martinez, a manstillwas needed at Emeryville to service the mastipavemachine. Thus, claims Respondent, only four machinists'jobsweremoved out of Emeryville. At Martinez anadditionalmachinistwas required (or a total of five)becauseof higher production there and because themachinists' work there included the oiling and also certainwork which prior to July 31, 1959, had been performed atEmeryville by other crafts. Thus, when in March 1962, theroofing plant was moved to Martinez, the move resultedin a gain for one job for a machinist.In July 1959, continues Respondent's recital, the workin the paint shop had declined to the point where it nolonger was sufficient to keep a man busy, and with theadvent of the independent contractor, the machinist's jobin the paint plant was eliminated. Shortly thereafter, thestorekeeper's job was eliminated and also the helper in thetruck shop.With the elimination of the linoleum and feltbase plants and the removal of the roofing plant, allegesRespondent, the demands upon the main shop atEmeryville were reduced to the point where there wasneed for only 5 men instead of 12.Moreover,Respondent argues, even if the Unioncounsel's argument that the contractor employed moremen than the number of jobs available is true, the numberof men employed by the contractor is not an accurate"This exhibit should be read in conjunction with Resp Exh 18. FIBREBOARDPAPER PRODUCTS CORP.165measureofmachinists'jobsavailablebecause theindependent contractor's men did all of the work whichformerlyhad been done by crafts other than themachinists, including the following who were terminated:10 electricians, 9 pipefitters and 5 riggers and welders.Accordingly, Respondent Company concludes, during thebackpay period, there were 16 jobs for maintenancemachinists, including working foremen and mechanics, attheEmeryville andMartinez plants and no jobs forhelpers.It is the General Counsel's position, however, that theyardstickwhich should be used in determining theavailable number of jobs is to start with the 53 meninvolved and deduct from that number the stipulatedreductions but he fails to state in his brief a definitefigure."However, during the course of the hearing heclaimed that it should be found there were 14 jobsavailable at Emeryville which includes two millwrightswho performed pipefitting,weldingand rigging.AtMartinez, he states, there were8menfromMarch 1,1962, to November 30, 1963; 7 men from December 1,1963, to June 30, 1964, and from July 1, 1964, to January18, 1965, 6 men, including l man who did pipefitting,welding andriggingor a total of 20 machinists as of theend of the backpay period: 14 at Emeryville and 6 atMartinez.ConclusionsThefollowingfactsareeitherstipulatedoruncontradicted. There were 53 men on themaintenanceunit seniority roster on July 31, 1959: 39 machinists, 4helpers, and 10 engineers and firemen in the powerhouse.On October 1, 1960, the Company discontinued itsEmeryville floor covering plant.On July 1, 1961, itsEmeryville linoleum plant closed. About December 1,1961, the central warehouse was demolished. On March 1,1962, the roofing plant was moved from Emeryville toMartinez when Respondent opened a new plant there. OnFebruary 1, 1964, automatic controls were installed in thepowerhouse eliminating the need for five firemen. Whenthe powerhouse was discontinued on October 21, 1967, thefive remaining engineers' jobs were abolished. It wouldappear, therefore, that the closing of the floor coveringdepartmentresultedinthelossof12jobs;thedemolishment of the central warehouse eliminated anotherjob, and the move to Martinez resulted in a gain of onejob.Accordingly, and since there were 43 machinists andhelpers in the unit, the number of jobs remaining,exclusive of the powerhouse, was 31 as of September 14,1962, the beginning of the backpay period.However, with the demise on July 31, 1959, of themaintenancemachinists-and helpers unit and with theadvent of the independent contractor shortly thereafter,working conditions changed drastically due to shutdownsand various technological transformations.Work whichpreviously had been performed by pipefitters, welders andriggerswas done by the millwrights employed by theindependent contractor.No helpers were used by thecontractor.Work in the felt mill and paint shop, whichhad been performed prior to July 31, 1959, by Local1304'smaintenance employees, was performed after thatdatebyILWU millwrights and ILWU productionemployees, respectively.Noteworthy is the fact thatrigging, pipefitting and welding duties which were not apart of Local 1304's unit work prior to July 31, 1959,havebeenperformedby itsmembers since theirreinstatement inMarch 1965, at both the Emeryville andMartinez plants.Based upon an analysis of the hours worked fromDecember 24, 1963, to January 22, 1965, by themillwrights employed at Emeryville by the independentcontractor,itisfound that approximately 14 men wereemployed at Emeryville during the backpay period." Thenumber of maintenance men required by the independentcontractor to service the Martinez plant was five." Twojobs, one in the paint department and another in the feltmill,performed by ILWU men during the backpayperiod, still exist. Respondent's assigningthese jobs to themain shop has no pertinency insofar as determining thenumber of jobs available. The reassignment of these jobsdid not result in their elimination as there is still a needfor them in the paint shop and felt mill. Accordingly,these two jobs which were performed by Local 1304'smembers prior to their termination should be reassignedto them.In sum,the number of maintenance machinists'jobs available are 21: 14 at Emeryville and 5 at Martinezand 2 in the paint department and felt mill.-Pensionand RetirementBenefitsFor Hiatus PeriodThe issue concerns the Company's obligation, if any, tothe 53 dischargees for the period from August 1, 1959, toSeptember 14, 1962, referred to herein as the hiatusperiod, for which the Board ordered no backpay. Thisarisesbecause the Board in its supplemental decisionordered that backpay should begin on September 14,1962, rather than July 31, 1959, the date the employeeswere terminated.TheGeneralCounsel contends that each of theterminated employees is entitled to current service benefitsfor the period from August 1, 1959, to the end of thebackpay period and not merely for the backpay perioditselfwhich begins on September 14, 1962, and endsJanuary 18, 1965 Each terminated employee, he argues, isentitled to full participation in Respondent's RetirementPlan from August 1, 1959, to January 18, 1965." It is histheory that retirement credits for the hiatus period aremore in the nature of continuous service benefits, likeseniority rights, rather than backpay as such and that theBoard's award suggests there is a period of continuousserviceas to all employee rights and benefits exceptbackpayper se.His basis for this contention is that theCompany'sRetirementPlanitselfprovidesthat"continuous employment" shall not be broken by layoffsup to 12 months, leave of absence or military service.Moreover, asserts the General Counsel, except in the caseof employees who have already retired and would beentitledtoanadjustment to their pension income,retirement credit for the hiatus period and the backpayperiodwould not call for any present payment toemployees.The award of the Board which requires that the"Itwould appear that this figure wouldbe 31 jobs."See Resp.Exh. 18 and Union's Exh.21; p. 37, in. 134"When the Martinez plant was opened in March 1962, there was anunusual amount of capital construction,reconstruction and alterationsincident to getting this new plant into operation. Consequently, theindependent contractor employed eight millwrightsthe firstyear of thebackpay period which number continued to decrease progressively untilJanuary 1965,when the number of men required to maintain the plantnumbered five."The reorganized and reconstituted unit of reinstated employeespresently provides for no helpers.The basis for this finding is the cogentfact that no helpers,onlymaintenance machinists,arementioned in theparties' collective-bargaining agreement executedin July 1965"See Resp. Exh 6. 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees are to be offered reinstatement "withoutprejudice to their seniority, or other rights and privileges"is interpreted by the Union to mean that the 1959-62hiatus period is a period of continuous employment forcomputation of all other benefits, even if no backpay isdue. Therefore, counsel for the Union contends, that whentheemployee's retirement benefits are computed, aretrospective reference must be made to what he actuallyearned during his active employment. Accordingly, heargues, the Board's requirement that a dischargee shouldnot be deprived of his other privileges of employmentmust be interpreted so as to allow a dischargee pensioncredits for the 1959-62 hiatus period even though nobackpay is awarded for that period on the theory that itshould be accorded cognizance by requiring the 1959-62hiatus period to be considered one of continuous service.Consequently, he contends, it should be determined whatthe employee would have earned during this hiatus period(even though he is entitled to no backpay during thishiatus) by allowing him pension credits for that time.Thus, theUnion'spositionisthattheterminatedemployees are entitled to "prospective future retirementbenefits"whether or not they were employed by theRespondent or made any deposits into the pension fundduring the 1959-62 hiatus period 'rUnion's counsel takes this theory one step furtherarguing that although early retirement benefits are alegitimate deduction to the extent that the dischargees areentitledtobackpay,nevertheless,"earlyretirementbenefitsforthehiatusperiodarenota legitimatededuction because [they] did not receive any backpay inthis period." In resolving this issue, states the Union, thequestion that arises is the responsibility of the Companyfor pension benefits to be paid after retirement which arecomputed on the basis of what an employee "would haveearned" in this 1959-62 hiatus period if he had beenemployed. What is involved, the Union emphasizes, is thecomputationof"futurebenefits"ratherthanthecomputation and award of backpay.Furthermore, the Union argues that the Company hastacitly accepted the principle of retirement benefits for thehiatus period, i.e., that service during 1959-62 should becounted as it does this in determining employee eligibilityfor increased vacations where these employees have beenreinstated to their former or. substantially equivalent jobs.This, claims the Union, is a cost item to the Company butitisnot payable until the increased vacation is actuallytaken. The same rationale, the Union argues, should applyto pension benefits so that retirement benefits would bedeterminedasthough1959-62wasaperiodofemployment.Accordingly, theUnion claims, the onlymeaningful way to consider this a period of continuousemployment is to credit the employees with "currentservice benefits," as that term is used in Section 12 of theRetirement Plan for the earnings he would have receivedif he had been employed in the hiatus period from August1,1959, to September 14, 1962 " In short, Unioncounsel's argument is reduced to the proposition thatwhen an employee retires, his pension should be computedso as to accord the employee continuous service during"See Union'sExh.28 which details the Union's contention as to whatthe monthly pensions should have been for those individuals who retired inthe period from August 1, 1959, to January 18, 1965, if they had beengiven continuous credit for both the hiatus and backpay periods."Sec 12(a) of Resp.Exh 6 provides "The current-service benefits [shallbe computed according to a detailed formula] " Sec 12(b) provides that"the current-servicecompensation,upon which current-servicebenefitsshallbe based,shall be the compensation received during each calendaryear or portion thereof,of participation in the Plan "this hiatus period at a rate of pay that he would haveearned during that period of timeItisalso the contention of the Union that pensioncredits under the Company's Retirement Plan (Sec 26,Respondent's Exh. 6) which would have accumulated tothe account of claimants had they been in employmentduring the hiatus period, are akin to "other rights andprivileges" protected with reinstatement rather than wageswhichwould be part of backpay. The supplementaldecision listed reinstatement "without prejudice to theirseniorityrightsandprivileges"separatelyfrom therequirement to make the said employees "whole" withbackpay from the date of the decision to the offer ofreinstatementThis, Union's counsel contends, means thatwhile backpay is not due for the hiatus period, this1959-62 period is a period of continuous employment for"seniority rights and other privileges."The issue that arises is the responsibility of Fibreboardfor"present service benefits", [sec. 12(a) of the Plan]which are translated into income only after retirement,accumulated by the employee during the hiatus periodbased on what he would have earned in this period It isargued that such accumulated credits which would resultin benefits only at some future time are not backpay, butratheracomponentofrightsandprivilegesofemployment, like seniority, which must not be prejudicedin reinstatement. Reinstatement "without prejudice to .. .other rights and privileges" includes the pension credits anemployee would have received had he been in servicecontinuously from the time of his termination to the offerof reinstatement, claims the Union. These pension creditscan only result in payment, if at all, at a future retirementdate.Accordingly, the Union's argument concludes, thesecredits are not backpay, but rather the right to future pay,and are not subject to the tolling of backpay in the hiatusperiod.Respondent counsel's analysis of the Union's argumentis that if this theory were to be given credence, then irrdetermining pension benefits which would become payableon normal retirement, the terminated employees would betreatedasiftheyhadmade pension contributionsthroughout the 1959-62 hiatus period If this theory wereaccepted, he argues, Fibreboard would not be creditedwith early retirement benefits paid during the hiatus, thedischargeeswould be credited with earnings during aperiod for which they were denied backpay; they would becreditedwith pension plan deposits which they nevermade; and, therefore, entitled to be treated during thehiatusperiodashavingbeen actively employed andearning wages and at the same time as being retired andentitled to pension benefits. "Aside from, the irrationalnature of the Union's contention," the Respondent argues,"itignores the fact that Fibreboard as well as theemployees contribute to the pension plan." This theory, ifaccepted, states Company's counsel, would require it topay, in addition to its own contributions for the hiatusperiod, the contributions of the discharged employeesThis is untenable, it is urged, as pension contributionspaid by an employee are part of an employee's pay. Thus,concludes Respondent, the Union seeks backpay for thehiatus period contrary to the Board's order which limitsbackpay to the period from September 14, 1962, the dateof its supplemental decision, to January 18, 1965, thestipulated termination date of the backpay period.ConclusionsThe terminated employees should not be entitled to anymonetary award for the hiatus period but they are entitled FIBREBOARDPAPER PRODUCTS CORP.to certain credits, explicated below, for this period of timeas if they actually had been in continuous service. Thus,they should be accorded those rights which are given themunder Secs. 6(b), 13(a), 14, and 15 of the Retirement Planwhich provisions make length of service a factor to beconsidered in determining their eligibility to participateunder the Retirement Plan; namely, their minimum andmaximum benefits, death benefits, and the vesting periodfor retirement benefits.The General Counsel's argument that each terminatedemployee should be accorded the option of electing toreceive current-service benefits for the hiatus period, alongwith the obligation of paying the required pension depositsor having said deposits treated as a deduction against thebackpay due him or waiving current-service benefits, alongwith the acceptance of net backpay due him, withoutdeductions for pension deposits, is without merit andwithout precedent.If the General Counsel's theory cannot be accepted, theUnion's contention that the terminated employees shouldbe given credit for deposits which they did not pay intothe Plan during the hiatus period is ana fortiorisituation.These arguments, regardless of how they are characterizedare, nonetheless,if given credence,tantamount to findingthat the dischargees are entitled to backpay for the hiatusperiod.Not only would this violate the Board's backpayorder to exclude the period from August 1, 1959, toSeptember 14, 1962, but no precedent for such anunorthodox concept has been cited by Counsel nor is theTrial Examiner aware of any Board decision so holding.Itwould appear that both the General Counsel andUnion'scounselfailtodistinguishthesubstantiveincidenceswhich flow from a break in service incomputing pension credits as contrasted with crediting anemployee with earnings during the hiatus period when hewas not working. This is particularly so, when it isconsidered that the major portion of the funds for thisplan is contributed by the Company based upon thecovered payroll of each employee plus a past servicecontribution. However, no credit is received, insofar as thedollar amount of the pension is concerned, during a breakintheemployee's service except for vesting earlyretirement. Accordingly, the General Counsel and Union'scontentions are found to be without merit and, therefore,must be disallowed.Compulsory retirement date for those dischargeesover 60 years of age on January 1, 1958The parties disagree as to the automatic or compulsoryretirementdatesofsevenemployees."Under theRetirement Plan of the Company, individuals normallyretirewhen they reach the compulsory retirement age of65. It was stipulated by the parties that employmentterminates at the compulsory retirement date and thusends backpay eligibility. The General Counsel and theUnion contend that January 1, 1963, is the appropriatedate for each of the seven men. Each of these seven menhad reached age 60 on January 1,1958, their "uniteligibility date"" but had not yet attained the compulsoryretirement age of 65."Gronberg,Holmes,J.P. Johnson,Capps, Crispino,Hamidy, andBennett."See Resp.Exh. 6,Sec. 7(dXl), p. 16, "Retirement Plan" and Exh. B ofRespondent's amended answer,which provides that the unit eligibility datefor East Bay Union of Machinists,Local 1304,United Steelworkers ofAmerica,AFL-CIO,the Union herein,shall be January 1,1958. See alsoSec. 17(e), p. 33 of the Plan.167Section 17(b) of the Retirement Plan provides asfollows:For participants who have attained age sixty (60) buthave not yet attained the age of sixty five (65) at[January 1, 19581," the normal retirement date shall bethe first day of any calendar month elected by theparticipant following the attainment of age sixty five(65),but not later than the first day of the calendarmonth next following the attainment of the fifthbirthday subsequent to [January 1, 19581."Respondent states that under the wording of Section17(b)of the Retirement Plan,supra,the compulsoryretirementdatesof thesemen fell prior to thecommencement of the backpay period. Moreover, claimsRespondent, the compulsory retirement dates and theirmethod 6f computation is so clearly explained in the Planitself that the General Counsel and Union should not bepermitted to change it by parol evidence which they seekto do as detailed below.The General Counsel and Union allege that the Unionand Respondent had entered into an oral agreement in1957,amending Sections 6(d), 17(b), and (e) of theRetirement Plan so that those members of the unit whojoined the plan and who were over age 60 as of January 1,1958, but not yet 65, would not be required to retire untilfive years after that date, or January 1, 1963. These oralrepresentations by the Company, claims the Union andGeneral Counsel, were part of the basis for the Unionaccepting the Retirement Plan. Accordingly, they urge,these seven men should not be forced to retire earlier thanthey had been informed by Respondent that they wouldhave to retire. This, alleges the Union, was the mutuallyunderstood interpretation of the language of Section 17(b)and (e) of the Retirement Plan. This interpretation, statesthe Union, was reiterated by the Company in early 1965,in the negotiations which eventuated in an agreementbetween the Union and Company, effective July 15, 1965.The Union claims that its Exhibit 16 is a written list ofretirement dates of all the unit employees supplied to theUnion by the Company during the 1965 negotiationswhich confirms and validates not only this purported oralagreement but the exhibit itself shows that the retirementdates of these men to be January 1, 1963. Additionalcorroboration of this oral agreement, claims the GeneralCounsel and the Union, is evidenced by a letter datedMarch 24, 1965, with an attached Schedule "A" (Union'sExh. 17), which the Company's counsel wrote to theBoard's Regional Office and reveals the Company agreedthat those members of the plan over 60 years of age onJanuary 1, 1958 (the unit eligibility date), had 5 yearsfrom the time they joined the Retirement Plan or untilJanuary 1, 1963, before they would be required to retire.Thus, claims the General Counsel and Union, there wasan oral agreementby the Company that these men, whoseages werebetween 60 and 65, as of January 1, 1958, andwho needed 5 years to qualify for the Retirement Plan,would be permitted to work for 5 years from January 1,1958, the date they joined the Plan, or until January 1,1963, in order to qualify for a pension.The General Counsel also argued at the hearing thatsec.17,p.32 of the Retirement Plan provides for"deferredretirement"incertaininstances."Theretirement plan," he states, "does not make any attemptto cover all of the possible instances where deferredretirementwould be appropriate" which accounts for thegenesis ofthis purported oral agreement. To substantiate"Sec. 17(e)."Id 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis theory, the General Counsel refers to sec. 18 which heclaims provides for deferring an employee's retirementdate if certain conditions aremet .4'Hisargumentcontinues that "deferred retirements are mentioned in the[plan]but not clarified, and therefore oral evidence isadmissible" to show "deferred retirements" were grantedthese seven employeesRespondent replies, however, that the situation in issueis specifically provided for in section 17(b), page 32 of theRetirementPlan,atp.19,supra.TheRespondentCompany's explanation for this letter (Union's Exh. 17),which it sent to the Regional Office on March 24, 1965, inwhich reference is made in Schedule A to these seven menas follows: "Retirement date 1/1/63" as being the resultof a careless error and careless reading of the retirementplan provisions by the company clerk who prepared thedata.The TestimonyDavid Area, Recording Secretary of Local 1304, a unitemployee, who worked in Respondent's paint departmentat the Emeryville plant, testified that he was present at allthe negotiatingsessionsbetween the Company and theUnion in 1957. Area testified it was orally agreed at thattimebetween Company and Union conferees that "thosemembers [of the Union] who were over 60 years of agewould have five years from January 1958, before theywould be compelled to retire."Lloyd Ferber,BusinessRepresentative for Local 1304,theUnion herein, testified that he was present at thenegotiationsin1957andalsoin1965whenacollective-bargaining agreementwas executed on July 7,1965."He testified that in November 1957, during thecourse ofbargainingnegotiations, he asked the companyofficials to permit the machinist members of Local 1304who were over 60 years of age and who would not havethe requisite five years' service to qualify for a pension atage 65, to be allowed to work five years after the effectivedate of the Plan, which was January 1, 1958, or untilJanuary 1, 1963. This union proposal, testified Ferber,was agreed to by the company representatives.Ferber also testified regarding negotiations between theCompany and Union that began after the SupremeCourt'sFibreboarddecisionandwhich led to theexecution on July 7, 1965, of a collective-bargainingagreement. He stated that the union representatives askedthe company negotiators why certain named dischargeeshad not been offered reinstatement. The companyrepresentatives, testified Ferber, produced and showed theunion negotiators a compilation captioned "RetirementPlan Status of the Members of the East Bay Union ofMachinists, Local 1304, terminated on 7/31/59."60 Thiscompilation shows the compulsory retirement dates of theseven employees to be January 1, 1963.Robert Baldwin was employed by Fibreboard fromJanuary 1956 through October 1959, as a personnelofficial. In 1957, he met at various times over a period of2 to 3 months with officials of all the unions whorepresented employees at the Emeryville plant, includingLocal 1304, the Union herein, to explain the Company'sRetirement Plan to them and to answer their questions"Sec. 18 provides that an employee may remain in active employmentafter his normal retirement date,for a period not to exceed 12 months, ifthe Plan's Board of Directors so approve"Reap.Exh. 10(a)"SeeUnion'sExh.16,particularly,thefourthcolumn headed"Compulsory Ret Date."regarding the Plan." Baldwin testified that at none ofthese various informationalmeetingswere officials ofLocal 1304 told that employees whose ages were between60 and 65 on January 1, 1958, would be entitled to workfive years after that date in order to qualify for pensionsunder the Retirement Plan. The Company introducedadditional evidence showing that employees belonging toother unions at the plant who were over 60 on the Plan'seffectivedate,nevertheless retired at age 65, beforeputting in the required five years to qualify under thePlan,and one such employee was Floyd Turner, amember of the Pulp, Sulfite and Paper Mill WorkersUnion which union became affiliated with the Plan onFebruary 1, 1958, 1 month after the Union herein andwho was compelled to retire at 65 before putting in 5years under the Plans=R. C. Thumann, a company official, attended all theinformational sessions in 1957 which also were attendedbyofficialsofallthevariousunionsrepresentingRespondent's employees. At these meetings the Plan wasexplained and copies of the Plan distributed to the unionrepresentatives. The Plan was discussed by those presentand questions asked by the union officials were answeredby company representatives. Thumann testified that one ofthe questions involved compulsory retirement dates whichheexplained to all present, including Local 1304'srepresentativeHe denied that at any of these meetings oratany other time, he or any company representativestated or represented to the Union, that an employee whoon January 1, 1958 (the unit eligibility date of Local1304),who was between the ages of 60 and 65, wouldhave five years from January 1, 1958, before he would berequired to retire.The issue to be decided is whether these seventerminated employees who were between 60 and 65 yearsofageon January 1, 1958, had their compulsoryretirement dates postponed to January 1, 1963, by an oralagreement alleged to have been entered into by theCompany and Union officials.ConclusionsIt is found that the compulsory retirement dates ofGronberg,Holmes,J.P. Johnson, and Capps occurredprior to September 14, 1962, the beginning of the backpayperiod.Crispino'scompulsory retirement datewasOctober 1, 1962, and Hamidy and Bennett, December 1,1962." For the reasons hereinafter explicated, UnionRepresentativeLloyd Ferber's testimony is not creditedthat he madean oral agreementwith R. C. Thumann, acompany official, that these men who were over 60 yearsof ageon January 1, 1958, would be allowed five years oruntil January 1, 1963, in order for them to be eligible toqualifyforbenefitsundertheRetirementPlan.Corroborative of this finding is the following letter datedJune 21, 1957, bearing thesignaturesof Ferber and Area,unionofficials, to the Company which reads as follows:The Fibreboard pension plan has been presented to themembers of this union working in your plant, and hasbeen accepted by the Machinists in principle. However,thereisone pointwe would like to ask to be clarifiedand alsoask forconsiderationon, that is the fact thatthemachinist groupwere off work for some 14 weeksthrough no fault of their own during the year 1949 due"See Resp Exhs23 and 24(a) and (b)"See Resp Exh25, 26, 27, and 28."Another employee,L R Jobe,died on November4, 1959, prior to thedate thebackpayperiod commenced FIBREBOARDPAPER PRODUCTS CORP.to the labor difficulties with another union.We arerequesting that an adjustment be considered for theabove-stated period.We believe such adjustment couldbemade in accordance' with Section 2, paragraph 1,page 23, of the Fibreboard pension plan."It seems incongruous that this matter referred to in theletterabove,which is much less important than thealleged 5-year oral agreement, was in writing and, yet, thewaiving of the 5-year eligibility period was alleged to havebeen agreed to orally. It is not too unreasonable toassume, therefore, that no such oral agreement, as theUnion claims, ever existed. Further confirmation of thisfinding is evidenced by Respondent's Exhibit 29, a letterfrom Ferber to the Company dated December 4, 1957,ratifyingan oral agreement previously reached in thecourse of negotiations regarding the Retirement Plan. Thisshows the union officials knew the proper way to validatea previously agreed upon oral understanding was to put itinwriting. By analogy, it is found no such oral agreementexisted.With respect to the letter written on March 24, 1965,byAttorneyPlant,Respondent's counsel, toM. C.Dempster, a compliance officer of the Board, in an effortto obtain an agreed computation of backpay and whichlists the retirement dates of these men as January 1, 1963,itisbelieved thiswas a coincidental error and notconfirmation of the fact that the Company agreed that theretirement dates of these men were January 1, 1963.36 Noris it believed it constitutes an admission against interest asthis letter to the Regional Office was written in the courseof settlement negotiations.Section 17 of the Retirement Plan as amplified bysubsection (e), clearly and unambiguously states that "thenormal retirement date of employees who have attainedage 60 but not 65 on January 1, 1958, shall be the firstday of any calendar month elected by the participantfollowing the attainment of age 65 but not later than thefirstday of the calendar month next following theattainment of the fifth birthday subsequent to January 1,1958."The contention of the General Counsel thatFerber's testimony of this alleged oral agreement withThumann is dispositive of the issue is without merit. Thistestimony is neither credited nor is it "substantialevidence."Assuming,arguendo,suchan oral agreement wasmade, nevertheless, reliance on it would be a violation ofthe parol evidence rule. The Board has held it will notacceptparol evidence to establishmodificationof awrittendocument;56 nor to explain its terms if thelanguage speaks for itself,37 as it is presumed that all oralunderstandings on the subject matter are merged in thewritten instrument." In view of the fact that the pertinentprovisions of Section 17(e) of the Retirement Plan areclear and unambiguous and are not reasonably susceptibleof a different interpretation, there is no occasion nor needfor the interpretation proposed by the General Counseland Union.S9Nor is the Union's argument well taken that Sections17and 18 of the Retirement Plan which provide fordeferredretirement-controlling.Thesesectionsareinapplicable as they have reference to a situation where"Resp Exh. 20."See Union's Exh.17 and Resp Exh. 28."JerseyContractingCorporation, 112 NLRB 660."ElectroMetallurgicalCompany.72NLRB 1396;Hood Corp.147NLRB 273."Petersen& Lytle,60 NLRB1070, fn. 1.169theBoardofDirectorsmay defer an employee'§retirement for a maximum of 12 months. This is not thecase here. Accordingly, it is found that the compulsoryretirement dates of the seven individuals named aboveoccurred on the following dates-GronbergCappsJ. P. JohnsonHolmesCrispinoHamidyBennettFebruary 1, 1962June 1, 1962August 1, 1962September 1, 1962October 1, 1962December I, 1962December 1, 1962Severance PaymentsItwas agreed by the parties that severance pay isremuneration given an employee when he is terminatedbut for which he did not do any actual work. CommerceClearingHouse "Dictionary of Law Terms, SecondEdition-1953" at page 112, defines "severance pay" as "Alump-sum payment by an employer to a worker whoseemployment is permanently ended, usually for causesbeyond the worker's control. The paymentis inadditiontoany back wages due the worker." It would seemimplicit in paying such sum as a dismissal wage that it isbeing paid to the terminated worker "in recognition ofservices rendered. . . . The idea behind dismissal wages istoaidtheworkerwhilehe is seeking employmentelsewhere or adjusting himself to a new fob."60The Company contends that severance payments madeto the employees on July 31, 1959, at the time they wereterminated, should be deducted from any backpay towhich they are found entitled. Both the General Counseland Union disagree with the Company's proposition. TheGeneral Counsel claims that severance payments madeprior to the commencement of the backpay period shouldnot be allowed as a credit against backpay, because suchpayments were in lieu of wages during a period for whichno backpay is due. He conceded severance pay is a propercredit against backpay but only where severance wageswere paid during a period of time when backpay wasaccruing, but here, he argues, the severance wage was paidprior to the date of discharge and since backpay was notaccruing at the time, it is nondeductible.The Union also denies Respondent's contention thatseverancepayments should be a deduction againstbackpay because these payments were not made by theCompany to the terminated employees during the backpayperiod but prior thereto, namely July 31, 1959. Inasmuchas the backpay period did not commence to run untilSeptember 14, 1962, argues the Union, this is not a validdeduction as there were no continuing severance paymentsto be deducted from backpay. The Union claims thatthose Board decisions allowing severance pay as an offsetapply only to payments made during the backpay periodand not, as here, where no backpay was awarded by theBoard from 1959 to 1962, the so-called hiatus period.Respondent, in answer to the General Counsel andUnion's contentions, states that upon termination of theemployees, and in consideration of severance of theemployment relationship, Fibreboard paid each of them adismissal allowance based upon years of service in orderto tide them over until they found other employment. It isthe Company's theory that by reason of the Board's orderrequiring the terminated employees reinstatement and"CenturyPapers,Inc,155NLRB358, 361-362"Labor Dictionary, P. HCasselman(1949) PhilosophicalLibrary, NewYork, N Y 170DECISIONSOF NATIONALLABOR RELATIONS BOARDbackpay, employment was not in fact severed and theconsiderationfortheseveranceallowancefailedTherefore, argues Respondent, it is entitled to be creditedwith the amount of severance allowance against backpayfor the following reasons (1) it was not given as wagesbut in consideration of the severance of the employmentrelationship and (2) by reason of the Board's supplementaldecision, the employment relationship was not severed andthe consideration for the allowance failedConclusionsThe General Counsel and Union's theory which wouldmake severance payments deductible dependent onwhether they were paid during the backpay period is adistinctionwithoutadifference.No authority norconvincing reasons are given for this distinction. Theundeniable fact is that a severance allowance for 2 weeks'pay was made in good faith and in contemplation of theemployment relationship being terminated. It was notsevered inasmuch as the employees have been orderedreinstated, so that not to permit the deduction of thesepaymentswouldbeequivalenttopenalizingtheRespondent as the purpose behind backpay order is tomake an employee whole and not to aggrandize him byordering Respondent to pay twice 61 Moreover, since theterminations were nullified by the reinstatement order, thisresultedinafailureof considerationItisfound,therefore,thattheequitablesolutionistopermitdeduction of these severance payments from the amountof gross backpay owing."Interest on BackpayThere is disagreement among the parties as to whetherthese terminated employees who are entitled to backpayshould also receiveinterest inview of the fact that theBoard's supplemental decision contained no order thatinterest be paidConclusionsOriginally, the Board did not order payment of intereston the net backpay award where it was not required bytheBoard's original order 6' Later the Board allowedinterest on earnings lost as a result of "discrimination,"evenwhen the original order was silent thereon."Thereafter, the Board on December 21, 1956, did notdisturb a Trial Examiner's holding that interest shouldaccrue on a quarterly basis from the end of each quarterfor which backpay is owed with interest at 6 percent perannum.b° It is, therefore, recommended that interest bepaid on the net backpay from September 14, 1962, asprovided inIsisPlumbing & Heating Co,138NLRB716Seep36, infra"The General Counsel's contention that these severance payments werenot discussed with the Union is not borne outby the factsThe originaldecision states that these severance payments were negotiated with theUnion although not called for under the terms of the collective-bargainingagreement. 130 NLRB at 1573"MooneyAircraft,Inc.148 NLRB 1057, 1059"Local138, International,Unionof Operating Engineers,151NLRB972,'974,Lozano Enterprises,152 NLRB 258, 260, fn 8 Both these casesinvolved flagrant examples of discrimination as distinguished from thepresentcasewhere there was no orthodox discrimination practiced,namely, a discharge for union activities or membership"American Compress Warehouse,156 NLRB267, 276, fn 35, enfd 374F 2d 573 (C A 5)Whether certain terminated employees forfeited theirrights to reinstatement and backpay because ofalleged picket-line violenceImmediately after the Respondent Company terminatedthe unit employees on July 31, 1959, East Bay Union ofMachinists, Local 1304, United Steelworkers of America,AFL-CIO, the Union herein, established a picket line attheEmeryville plant at 6 p.m., on the same day. OnAugust10,1959,RayBradford,InternationalRepresentative of the Pulp and Sulfide Union, whichrepresented some of the Company's employees, wasstopped by Lincoln Beck, a picket and member of Local1304.As Bradford attempted to enter the plant premises,inorder to arrange for his members to report for workthat day, Beck blocked him, then shoved him away fromthe plant entrance and continued to push and shove himuntilhe stumbled and lost his balance, whereupon apoliceman intervened.Bradford then requested the police to give him and hismen (who were Company employees and members of thePulp and Sulfide Union) protection in order that theymight report for work that day. While the police wereconsidering his request, Bradford spoke to Local 1304'sunionofficialswho were picketing the plant entranceAfter the conversation ended, Bradford then told thepolice that the members of hisunionhad decided not toattempt to gain access to the plant as the officials of thepicketingUnion, Local 1304, had "threatened" that ifthey attempted to come to work that morning "theirporches would be blown off and if it took six months toget them they would be taken care of by the machinists orby someone.""On August 19, 1959, about 7 a m., an automobilecontainingmaintenance employees was en route to theCompany's Emeryville plant to report for work. Thesemenwerereplacementshiredby the independentcontractor to whom the Company had contracted themaintenancework formerly performed by Local 1304'smembers until their termination on July 31, '1959. A shortdistance from the plant, on the street leading to theentrance gate, David Area, a Local 1304 official and oneof the terminated maintenance employees," moved hispickup truck from the curb where it was parked to thecenter of the street directly in front of the independentcontractor's employees' automobile compelling it to haltin order to avoid hitting Arca's truck. While the car wasso stopped, it was pelted with various solid objects bypersons congregated on both sides of the street. None ofthe automobiles were able to enter the plant premises thatday.Two days later, on August 21, company employees,including the terminated employees' replacements, met ata prearranged location, formed a caravan of six to eightcars,and proceededinsingle file,one car behind theother, and drove at a speed of approximately 5 miles anhour toward the plant. As they drove down the street tothe plant's gate entrance, in order to go to work, DavidArea again drove his truck from the curb where it wasparked toward the center of the street and attempted toblock the first car in the caravan fromenteringthe plant.This first car eluded Area's truck by driving around it andentered the plant gate The nextcar in line,however, wasnot as successful as Area's truck rammed into this second"The aboverecital is based on the credited and uncontradicted testimonyof R. C.Thumann, Director of Industrial Relations forFibreboard"David Areaisrecording secretary and on the executive board andnegotiating committeeof Local 1304, and was formerlya plant steward FIBREBOARDPAPER PRODUCTS CORP.171autocompelling it to come to a complete stop."Thereupon, men who were standing on the curb, on bothsides of the street, rushed out into the roadway as soon asthis car was brought to a stop, rocked it back and forthuntil it was overturned."While the car was in an overturned position, wheels inthe air, and occupants upside down, some men threw solidobjects at it, including "a chunk of concrete." One of thepickets who threw an object at the car was Carl Olson, aterminated employee. Olson, from a distance of about 20feet,threw a plastic bottle, 3 by 4 inches in size,containing 4 ounces of yellow paint at the overturned autobut it missed. The police then rushed to the scene of thedisturbance and under their protection and guidance, theremainingautomobiles in the caravan proceeded into theplant premises. Shortly afterwards, the police and firedepartments righted the overturned car, and released thetrapped occupants.On August 19, 1959, almost 3 weeks after the Unionhad established its picket line at Fibreboard's Emeryvilleplant,Attorneys James K. Parker and Charles Hanger, ofthe law firm of Brobeck, Phleger & Harrison, whorepresent the Respondent, were en route to the plant totransact business. As they approached the plant about 10a.m., they noticed pickets carryingsignsbearing thelegend "Locket Out" in large letters and underneath it insmaller printed words "East Bay Union of Machinists,Local 1304." Both Parker and Hanger testified as follows:As they were about to enter the plant premises, LincolnBeck,a terminated employee, walked toward them,stopped Parker by placing his hand on Parker's chest andasked him for identification and where he was going.Parker answered Beck that he had business in the plantand requested him to remove his hand from his chest sothat he would be able to enter the plant.'° After Parkerrepeatedly requested Beck to permit Hanger and him toenter the plant but to no avail, Parker's recital of whatoccurred continues as follows: Beck then gave a "headsignal" toward the direction of 20 to 30 men who werecongregated a short-distance away, whereupon these mencame over to the location where Beck had stopped Parkerand Hanger and "surrounded" them in a semicircle."Thereupon Parker asked Beck his name and afterreceivingnoresponse,one of the men in the groupsurrounding them whosename wasRichard Groulx, aunionofficial, stepped forward and struck Parker in thestomach and in the area of his ear.Hanger, in aneffort toaidParker, grabbed Groulx "in a big bearhug, pinningGroulx'sarmsto his side." David Area, a union officialand terminated employee, then struck Hanger twice in themouth dislodging two teeth." At that point in the attack,two policemen intervened,one restrainingGroulx and theother Area, placed them both underarrest anddrove themto the Emeryville Police Station. Charles E. Hanger, the"Area's version is that this auto"hit the front end of my truck." Hedenied he had any prearranged plan with his fellow union members thatwhen he blocked the caravan of cars thattheywould thenproceed tooverturn the cars of those employees trying to enter the plant to go towork."Arca,who worked at the Emeryville plant for 16 years, testified he didnot recognizeany ofthe men who tipped over the auto."Beck testified Parker told him "it was none of my business, that theywere going to go into the plant.""Beck denied he gave a prearranged head signal towards his fellowpickets to come over to where he was talking to Parker and Hanger inorder togive him help."Area'sdenial on direct examination that he struck Hanger or that hesaw anyone strike Parker is not credited Nor is Beck's denial on directexaminationthat Areastruck Hanger credited.other attorney involved in this incident, corroboratedParker's version of what occurred as they attempted toenter the plant on August 19.On August 24, 1959, the Alameda County SuperiorCourt of California, issued a preliminary injunctionagainst the Union limiting picketing to two pickets ateach gate of the plant." Thereafter, on September 4, 1959,the preliminary injunction was modified so as to prohibitall picketing and congregating by union members within 2blocks of the plant 7' The Union and its members, Area,Beck, and Olson, were later cited and found guilty onOctober 7, 1959, of contempt of court for violating theinjunction of the California Superior Court by the actsand conduct detailed above."The question involved here is whether Area, Beck, andOlson were rendered ineligible for reinstatement becauseof their conduct described above and thus not entitled toany backpay.The Respondent Company contends that by reason ofthe fact that each of these three men committed violenceon the picket line maintained about and in the vicinity oftheplant,followingretentionoftheindependentcontractor, that they thereby forfeited any right toreinstatement and backpay. The Respondent claims theBradford incident, Beck and Area assaulting Respondent'sattorneys, preventing employees from entering the plant,the overturning of the car, and Olson throwing an objectat the overturned automobile, is such misconduct as to barthe three participants from reinstatement and backpay.Respondent argues that conclusive proof of their guilt isevidenced by the State court's contempt proceedings inwhich they were found guilty of picket-line violence.The Union, however, contends that the conduct of thesethreemen was, at worst, the "animal exuberance" thatoccasionally occurs in the pressure of the strike situation;that there was provocation in the employer's "flagrant anddeliberate" refusal to bargain while "secretly" negotiatingto contract out the work of men with up to 30 years'servicewho only had 4 days' notice of termination andthat the findings in the State court's contempt proceedingsare neither binding on the Trial Examiner nor should it beconsidered in the proceedings at bar.TheUnion additionally claims there is a, morefundamental bar to the admission of the findings andorder in the State court's contempt proceedings: namely,the three men here involved exercised their constitutionalprivilege not to testify at their trial. The Union arguesthat to rely on the record given in the State court wouldbe equivalent to penalizing these men for exercising theirconstitutional right not to testify because the State court'sfindings and conclusions were based on a record bare ofthe three employees' side of the story.76 Furthermore,continuesUnion's counsel, Section 10(a) of the Actrequires the Board to make its own determination of whateffectuates the purposes of the Act, independently of thedetermination of any other body. This is a question ofcredibilityof witnesses, he concludes, which the TrialExaminer is in the best position to make a judgment. The"Resp.Exh. 22(a)."Rasp.Exh. 22(b)."See Resp. Exhs.il(a), 11(b), and 12.See also G.C. Exhs. 4 and 5,involving ancillary litigation in 1964 and 1965 between the parties in theU S. Courtof Appeals and California DistrictCourtof Appeals."Proceedings which are civil in nature permit an adverse inference to bedrawn from the failure of a party to testify even where the privilege againstself-incrimination is invoked 8Wigmore,Evidence,Sec. 2272 (3d ed.1940). See alsoSterling-Harris Ford, Inc,315 F 2d 277, 279 (C.A. 7),cert.denied375U.S. 814,Strathmore Securities,Inc ,Securities andExchange Commission Release No8207,December13, 1967 172DECISIONSOF NATIONALLABOR RELATIONS BOARDGeneral Counsel states thatnoneof these three formeremployees engaged in any violence or any conduct ormisconductwhichwouldwarrant forfeiture of theirreinstatement and backpay.DiscussionWhere employeesengage inpicket-linemisconduct,inhibiting the peaceful settlement of a labor dispute, theBoardmay permit the employer to refuse to reinstatethose whoengaged inunlawful activitiesduring astrike,although the employer has not lawfully dismissed them."Those decisions involving tortious activities by strikingemployees which are sufficient to restore the employer'spower of dischargeduring anunfair labor practice strike,in some instances,are difficult to reconcile and not clearlydefined by the decisions." SeeinfraTheSupremeCourt inN.L R.B.v.FansteelMetallurgical Corp.,"indicated that any act of employeemisconductduring astrikewas a bar to reinstatement.The Court held that the "illegal" violence of theemployees in a "sit-down" strike (seizing and maintainingpossession of a plant) provided an "independent andadequate"basisfor the refusal to reinstate them. TheCourt stated that any unlawful and unprotected activitywhich tends to detract from the peacefulsettlement oflabor disputes affords an employer the right to dischargeoffendingworkers,regardlessofhisown previousconduct.80Subsequent cases have recognized the possibility ofabuse in automatically allowing an unfair labor practiceemployer to discharge strikers for such minorincidents asare predictable adjuncts to a heated strike, and haverefused to consideras seriousenough to bar reinstatementcertain types of misconduct occurringduring an unfairlabor practice strike.81Thus, theFansteeldoctrine hasbeen limited to situations involving a high degree ofviolence and not "minor disorders."82The Taft-Hartley amendments added to Section 10(c), aproviso which appears to have been designed to delineatesome conduct for which an employer might effectivelydischarge his employees, by providing that an employeecannot be reinstated who was discharged "for cause." Thelegislativehistoryof the later enacted Section 10(c)proviso would seem to indicate that "cause" was meant toincludemany acts of strike misconduct, such as activitiesproscribed by Section 8(b) and in conductviolating stateand federal penal statutes." Both the Board and courts, itwould appear,engage ina discretionary balancing processbyweighing,on the one hand, whether or notreinstatementwould effectuate the policies of the Act asagainst the rights of employees to engageinunionactivities under Section 7 of the Act.86 Two cases haveattempted to evaluate and establishguidelineswhich willaid the trier of the factsin determiningwhat conduct willor will not be found to be sufficient cause for an employerto bar an employee from reinstatement.In the first of these cases,N.L.R.B. v. ThayerCo.,8'the Court of Appeals for the First Circuit was asked toenforce a reinstatement order for numerous employeeswho, during the course of an unfair labor practice strike,had participated in "coercive" activities which the Boardhad nonetheless characterized as protected, in accord withtheRepublicanalysis.86The Board found that none of theconduct with which it dealt "involved actualrestraint,violence,or coercion, or conduct which exceeded theanimal exuberance and mutual harassmentcharacteristicof such strikesituations."87Accordingly, the Board heldthat the company committed an unfair labor practice bydischarging seventeen employees for union activities. Thisaction provoked a strike which was broken by a statecourt injunction issued on the ground that the picketingwas being conductedinan illegal manner.The companyresisted demands that it reinstate some eighty-six strikers.Itcontended that their participation in illegal picketingwas not activity "protected" by Section 7 of the Act. TheBoardfoundthatthestrikeandpicketingwere"protected" activities and ordered reinstatement.On petition for enforcement in the court of appeals,reinstatement was ordered as to most of the strikers. Thecourt said that those employees who had engaged only inprotected activities must be reinstated. The strike activityof the remaining employees was held not to be protected,but the court said the Board might order theirreinstatement too, if it should find reinstatement wouldeffectuate the policies of the Act and that the unprotectedactivity did not constitute "cause" for discharge within themeaning of Section 10(c). The court remanded the case totheBoardtomake the primary administrativedetermination whether the unprotected activity was causefor discharge and, if not, whether reinstatement would beanappropriateremedy.Thecourtrejectedthis"protected-unprotected" dichotomy as unnecessary andinappropriatewherecoercivestrikeactivitieswereinvolved, and stated "The actual questions in this case arewhether under the circumstances the strike conduct wascause for discharge, and if not, whether reinstatementwould effectuate the policies of the Act."88 Although thecourt thus recognized the two questions posed by theaddition of the Section 10(c) proviso to the Act, itcharacterized cause as depending upon the context of thegiven case rather than specific acts of misconductper se.""Kohler Co.,128 NLRB 1062."Acme-Evans Co.24 NLRB71, 102-103,enfd. 130 F.2d 477 (C A. 7);N.L.R Bv.LongviewFurnitureCo,206 F.2d 274, 276-277 (C A. 4),remanded 110 NLRB 1734, the dissent at page 1739;Patterson-SargentCompany,115 NLRB1627;N.L R.B v.TrumbullAsphalt Co,327 F.2d841 (C.A.8); and Oneita KnittingMills,Inc.v.N.L.R.B.,375 F.2d 385(C.A. 4)"306 U.S. 240,modifying 98F.2d 375(C.A. 7), reversing5 NLRB 930."See Southern SteamshipCo. v. N.L.R.B.,316U.S.31,where amutinous ship crew's conduct was held to be such gross misbehavior as topreclude reinstatement."N.L.R.B.v.Puerto Rico Rayon Mills, inc.,293 F.2d 941 (C.A 1),N L.R.B.v.Wichita TelevisionCorp.,277 F.2d 579 (C.A. 10), cert.denied364 U.S. 871;N.L.R.B v.Cambria Clay Products Co..229 F.2d 433(C.A 6); see alsoN.L.R Bv.Washington AluminumCo,370 U.S. 9."Republic SteelCorp. v. N.L.R.B.,107F.2d 472 at 479 (C.A. 3),modified on other grounds 311 U.S. 7. SeeVictor ProductsCorp. v.N L R.B,208 F.2d 834(C.A.D.C.);Socony Vacuum Oil Company, Inc.,78 NLRB 1185;Standard OilCo., 91 NLRB783;N.L.R.B. v. CambriaClayProductsCo., 215 F.2d 48(C.A. 6);DaltonTelephoneCo, 82NLRB 1001, 1003;N.L.R.B.v.Mt. Clemens Pottery Co..147 F.2d 262(C.A. 6)."See Cox,Some Aspectsof theLMRA,1947, 61Harvard Law Review20-22,Vol. I LegislativeHistory.LMRA-69, 101, 176,228, 318, 333,434, 537, 542, 558,563, 882,905, 912,917 (1948);Vol.2 LegislativeHistory.1572, 1555, 1593-95,and 93 Congressional Record 6518. SeeN L R.B.vDixieShirtCo.,176 F.2d 969,974 (C.A.4);Kohler Co. v.Local 833,300 F.2d 699, 705 (C.A.D.C.), cert.denied370 U.S. 911."Local 833v.N.L.R.B.,300 F.2d 699(C.A.D.C.).N.L.R.B.v.ThayerCo.,213 F.2d 748(C.A. 1). Cf.N.L R.B.v.Local No.1229,ElectricalWorkers.346 U.S.464; N L R B.v.WashingtonAluminum Co,370 U.S9, where the Supreme Court noted that"It is of course true that Section 7does not protect all concerted activities...."6213 F.2d 748 (C.A. 1), cert. denied 348 U.S. 883."107 F.2d472 (C.A. 3), modified on other grounds 311 U.S. 7."H. N. ThayerCo., 99 NLRB1122, 1133."213 F.2d at 754."213 F.2dat 753, fn. 6. FIBREBOARDPAPER PRODUCTS CORP.173With regard to the application of Section 10(c), theThayercase has threefoldsignificance.The court statedthat (1) reinstatement of employees who have engaged inunprotected activities may, in some instances, "effectuatethe policies of the Act";" (2) participation in a protectedactivitycannotbe"cause" for discharge;" and (3participation in an unprotected activity is not necessarilycause for discharge."In affirming reinstatement of those employees who hadparticipated only in protected activities, the court as notedabove, stated that participation in a protected activitycannot be cause for discharge. This statement appearsinconsistentwith one made by the Supreme Court inN.L.R.B. v. Local No. 1229, IBEW,where the Courtseems to say that certain types of activity might constitutecause for discharge even though it is protected by Section7.93TheBoard inThayer,onremand,heldthatreinstatement of employees who had engaged in coerciveactivities could not effectuate the policies of the Act. TheBoard reaffirmed its original "protected-unprotected"analysis, transferring these strikers to the latter categoryon the basis of the court-imposed finding that misconductcan never be protected activity." It would seem, therefore,that the court's definition of the limits of an employer'sdischarge power is to be determined on the particularfacts in each case.9sThe second case which establishes guidelines to aid thetrierof the facts in determining what conduct will barreinstatement is theKohlerdecisionof the Court ofAppeals for the District of Columbia96 which followed theThayerapproach of resolving reinstatement issues. TheBoard had denied reinstatement to the 90 workers thatKohler had specifically discharged for misconduct. Someof the 90 had not participated to any greater degree than1,700 other strikers in the acts of violence committedduring the course of the long strike." The Board foundthat the presence of a great number of pickets hadresulted in a coercive effect which was as serious as activeviolence,96 and thus barred employees from reinstatement.The court, however, rejected any such basis ofdisqualification for strikemisconduct viewed out of thecontextofemployer provocations and unfair laborpractices,and remanded the reinstatement issue forreconsideration in terms of theThayerdoctrinewhichdeclares that the seriousness of the employer's unlawfulacts and the seriousness of the employee's acts must bebalanced in determining whether reinstatement would"213 F.2d 748."Id. at 755, fn. 13."Id.at 753."Employees of a television station were fired for distributing handbillsdemeaning the quality of the station's programs.The Board and the CourtofAppealsdisagreed as to whether a concerted activity had to be"unlawful" or merely"indefensible"to be beyond the purview of Section 7of the Act.JeffersonStandard BroadcastingCo. 94 NLRB 1507,enforcement denied 202 F.2d 186,reversed 346U.S. 464.The SupremeCourt didnot discuss the Board and Appeals Court disagreement butstated at page 477 that the employees disparaging their employer's TVprograms deprived them of the protection of Section 7 because of their"disloyalty ""H. N. Thayer Co.,115 NLRB1591, 1596."SeeN.L.R.B. v.Puerto RicoRavonMills, Inc..293 F.2d 941(C.A. 1);N.L.R.B. v. EfcoManufacturing,Inc., 227 F.2d 675 (C.A. 1), cert.denied350 U.S. 1007.But seeN.L.R.B. v.Wailick.198 F 2d 477(C.A. 3)."KohlerCo.,128NLRB 1062, 1194,enforcement deniedLocal 833,UAW-AFL-CIO v. N.L.R.B.,300 F.2d 699(C.A.D.C.),cert denied 370US.911"A summary of the facts appears at 128 NLRB1145-1240."128 NLRB 1103-08.effectuate the purposes of the Act."In discussingtheThayerdoctrine, the court inKohlerdid not elaborate on the meaning of "for cause" inSection 10(c) as a statutory bar to reinstatement, butmerely stated that the issue was not raised before theBoard and, since it is a determination within the specialcompetence of the Board, it could not be treated uponappeal.10° The court did, however,suggestsome criteriafordeterminingwhenSection10(c)precludesreinstatement of employees discharged "for cause," suchas "the employer's unfair labor practices, each employee'sjob history, and the relationship between the acts ofmisconduct and fitness for continued service."101Inapplying the various indicia established by thedecisions discussed above, and synthesizing their holdings,itwouldappear that in determining whether theemployee'sconductissoaggravatedastobarreinstatement,the following factors should be weighed inreaching a judgment:(1) The employer's provocation, if any, in the context ofreinstatementhavingasitsprimarypurpose thepreventionofdiscriminatorydischargesforunionactivities;(2)The post-reinstatement job contact between theemployee and employer;(3)Whether reinstatement would exacerbate the futureemployment relationship so as to result in decreasedbusinessefficiency or seriousmaladjustments to theemployer'swork forceand its relationswith itsemployees;(4)Whether the employee's conduct is so unlawful thathis continuedemployment by reinstatement should notbe forced on the employer because the nature of thedischargee'smisconductrendersharmoniousemployer-employee relations improbable; and(5)Whether the employee's conduct was so flagrant asto render him unfit for further employment so that itwouldnotonlybeunreasonable to require hisreinstatementbut it would also not "effectuate thepolicies of the Act" nor "preserve industrial peace."102In applyingthis test, a caveat of theThayercase shouldbe kept inmind,namely,that certain activitymay beunprotectedby Section 7 without being "cause" fordischarge in the light of all the circumstances.'" Such arule is a necessarycorollary of the proposition that theBoardmay orderreinstatementof employees dischargedforparticipation in unprotected activities.The sameconsiderationsthat lead to the conclusion that at times thepoliciesof the Act may be effectuated by reinstatingemployees discharged for unprotected activities alsorequire that not every unprotected activity should be causefor discharge.' °'Itmight beargued that "cause"as used inSection10(c) is a concept not concrete but abstract which is to beapplied empirically and pragmatically and the definition"300 F.2d at 702-04.1"300 F.2d at 705 Seethe Board'sDecision, 128 NLRBat 1105."1300 F.2d at 705"'Fibreboard Corp. vN L.R.B ,379U.S. 203, 210; "One of theprimary purposesof the Actisto promote the peaceful settlement ofindustrial disputes by subjecting labor-management controversies to themediatory influence of negotiation."'"N.L.R.B. v. Thayer Co.,213 F.2d 748, 753 (C A 1) See also fn. 101,supra.164Id. at 755-757. Cf.N.L R B v Local No 1229, IBEW,346 U.S. 464at 480. 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDof which is left to the discretion of the Board without anysettled criteria.The merit of this interpretation (whichaccounts for the difficulty encountered in attempting toframe any general principles with respect to reinstatementsituations), is that it enables the trier of the facts to weightheseriousnessof employee misconductagainst theamount of employer misconduct in each case in whichreinstatementisrequested.10SThis subjective approachwould explain the lack of definiteness present in somedecisionswith respect to what conduct by strikingemployees in anygivensituationwillbe found to be"cause"barring reinstatement and perhaps affords theBoard andcourtsaratiodecidendifor those cases wherereinstatement has been ordered for an employee whoseconduct does not fall within the protection of Section 7.106ConclusionsThe nature of Arca's and Beck's conduct has beendescribed above in detail. The seriousness of their violentand unprotected activities is such that when weighedagainst the amount of the employer's provocation, it isbelieved and found that it would better effectuate thepurposes of the Act to penalize unprovoked violence bynot requiring their reinstatement and thus foster industrialpeace and harmony by strengthening the deterrents uponviolence by employees.' 07 As for Olson, who threw a small,harmless plastic vial of paint and missed the target, it hasbeen held in similar situations that where an employeefiredmissiles at automobiles that it was not sufficientgrounds for denying reinstatement.10B Accordingly, there isinsufficientcause to deny Olson reinstatement andbackpay.Regardless of how Arca's and Beck's unprotectedactivities are analyzed, evaluated, weighed, and balancedinthecontextoftheRespondentEmployer'snonprovoking conduct and the purposes and policies ofthe Act, the fact remains that reinstating them would bethe equivalent of not only ignoring but condoning theirunjustifiableviolence.Todothis,despitetheunaggravating nature of the Company's conduct and thetechnical nature of its unfair labor practice, would be thesame as placing a premium on resort to force instead ofpursuing available legal remediesand thus subvert theprinciples of law and order which lie at the foundation ofsociety.To reinstate Arca and Beck, in the face of theprohibition of Section 10(c) and despite their violent andunlawful conduct, which was one-sided on their part,would be akin to according them the same relief to whichtheywould have been eligible if they had engaged inactivities protected by Section 7 of the Act and thus placea premium on force.' 09The premium in this case then, would be approval oftheir illegal acts at no risk to their jobs which would becontrary to the explicit Congressional mandate in Section10(c) that: "No order of the Board shall require thereinstatement of any individual as an employee who hasbeen suspended or discharged, or the payment to him ofanybackpay, if such individual was suspended or16N LR B. v. ThayerCo,213F.2d 748 at 753."The legislative history of Sec 10(c) indicates the "cause" provisionwas not intended "to change the existing law ." 93 CongressionalRecord 6518-19See Cox,The Right to EngageinConcertedActivities, 26Indiana Law Journal 319,324, fn. 24."'See Sec.Iof the Act"Declaration of Policy.""'KansasMillingCo. v. N.L.R B.,185 F 2d413 (C.A. 10) modifying 86NLRB 925;HornManufacturingCompany, Inc,83 NLRB1177, 1179(reinstatement ordered)."'N.L R.B.v.Fansteel Metallurgical Corp.306 U S 240, 253.discharged for cause " It is recommended, therefore, thatArca and Beck be refused reinstatement and anybackpay.10Fred C.JohnsonFred C. Johnson, who worked for Fibreboard for 23years as a machinist, was terminated on July 31, 1959,when the maintenance work was contracted to anindependent contractor. After he was terminated, he wasemployed by a "trailer outfit" (the name of which he doesnot recall) fromNovember 1959 to approximatelyFebruary 1, 1960, as a machinist. It appears he did notwork thereafter in the Bay Area. He sold his home andmoved on May 1, 1960, from Oakland, California, toSouth Lake Tahoe, California, a resort area, which is 180miles from Oakland. He built a home at Lake Tahoe,moved into it on July 1, 1960, and went into the realestate business, building, buying and selling homes. Sincehe moved his residence to Lake Tahoe on May 1, 1960,which has no industrial plants, he has worked at a motel' I Iand at Vernon Cox Speciality Sales, a boat shop at $2 perhour repairing motor boats. These jobs were for a shortduration and were performed in addition to Johnson's realestate business. The Respondent Company reinstated himto his former job about March 18, 1965, but Johnson quittwo weeks later, on April 2, 1965, and returned to hishome at Lake Tahoe. Since the early part of 1966, he hasbeen promoting a private club, called Valhalla at LakeTahoe, "selling memberships " He is part owner of the 9acres of land on which this club is to be constructed.The Respondent Employer claims that Johnson is notentitled to any backpay because he failed to exercise duediligence in seeking other work by deliberately causing hisgrossbackwages to accumulate during the backpayperiod September 14, 1962, to January 18, 1965.DiscussionA backpay order is a reparation order designed tovindicate the public policy of the statute' I and its purposeisto "make whole" the employee for losses which hesuffered as a result of an unfair labor practice.' I I Thediscriminatee is entitled to " . . a sum of money equal tothatwhich [he] would normally have earned as wagesduring the period from the date of his discharge to thedate of . . . offer of reinstatement, . . . less the amountearned subsequent to discharge ....""'Of course, wherean economic shutdown occurs, backpay does not normallyaccrue;1I nor are dischargees who do not normally make areasonable search for work entitled to backpay"' and"'Oneita KnittingMills. Inc v.N L R.B ,375 F 2d 385 (C A. 4)."'Johnson relieved the owner of this motel wheneverhe had to be awayfrom his place of businessfl 'Nathansonv.N.L R. B,344 U.S. 25, 27."'SeePhelpsDodge Corp. v N L R B.,313 U.S 177, 197. InWaycrossSportswear.Inc.,170 NLRB No. 139, the Boardrefused to adopt the TrialExaminer's recommendation in an 8(ax5) violation that the Respondentshouldmake the employees"whole,insofar as practicable,for themonetary value of benefits, if any,which it may be shown Respondent'semployees would reasonably have been expected to receive in the past butfor Respondent's unlawful refusal to bargain ""'PennsylvaniaGreyhoundLines,Inc.,INLRB 1, affd 303 U S. 261,SavoyLaundry, Inc,148 NLRB 38.,"CentralMineralsCo.,59 NLRB757; Satchwell ElectricConstructionCo.. 128 NLRB 1265, 1279."'Phelps DodgeCorp.,313 U.S. 177. SeeMooresvilleCottonMills vN.L.R B.110 F.2d 179 (C.A. 4), whereitwas held dischargeemay rejectinterim employment offered at locations distant from his home FIBREBOARDPAPER PRODUCTS CORP.discriminatees who have withdrawn from the labor marketbecause of disability or for other reasons,do not receivebackpay for such periods of disability."'Due diligence inseekingwork requires an"honest good-faith effort.""'Only actual losses of earnings must be made good.Accordingly,deductionsmust be made from grossbackpay not only for actual interim earnings by theworker for whom backpay is claimed but also for losseswhich are willfully incurred."'It is thus required to takeintoaccount the general considerations applicable tomitigation of damages.'"The burden of proof that Johnson did not sufficientlymitigate his losses and "facts which would negative theexistenceof liabilityorwhichwouldmitigate theliability,""'rests on Respondent - both because it wasthe original wrongdoer and because the issue is one ofaffirmative defense.'12The employer has the burden ofestablishing affirmative defenses which would mitigate hisliability, including the defense of willful loss of earnings.' 1'The Board inNew England Tank Industries,Inc., 147NLRB 598, 601,stated:". . .while the general burden ofproof is on the General Counsel to establish for eachdiscriminatee the loss of pay which has resulted fromRespondent's established discriminatory conduct,i.e., thegross backpay over the backpay period,the burden ofproof is on Respondent to show diminution of thatamount,whether such diminution results from theclaimants'willfullossofearnings,orfrom theunavailability of a job at Respondent's operation for somereason unconnected with the discrimination."As the"finding of an unfair labor practice . . . ispresumptive proof that some backpay is owed,"'14 theGeneral Counsel's burden is limited to showing "whatwould not have been taken from [the employees] if theCompany had not contravened the Act."'"This allocationof the burden is aptly expressed as follows:". . .in a backpay proceeding the burden is upon the General Counsel toshow the gross amounts of back pay due. When that hasbeen done,however,the burden is upon the employer toestablish factswhich would negative the existence ofliability to a given employee or which would mitigate thatliability."' 16"Making the workers whole for losses suffered onaccountof an unfair labor practice is part' of thevindication of the public policy which.the,Board enforces"""and a Board backpay order,the Supreme Court hasstated,"should stand unless it can be shown that it is apatent attempt to achieve ends other than those which canfairly be said to effectuate the policies of the Act.' 1'"'Columbia Pictures Corp.,82NLRB 568;Kopman-Woracek ShoeMfg.Co.,66 NLRB 789, enfd.158 F.2d 103(C.A. 8). SeeAmericanManufacturingCompany,167NLRB No. 71, where it was held that adiscriminatee injured in the course of interim employment he was forced toseek because of an 8(aX3) discharge,was entitled to backpay for a periodof disability.As to what conduct on a picket line bars backpay,seesupra.Cf.ElmiraMachineand SpecialtyWorks,Inc.,148NLRB 1695, 1699,particularly fn. 3."'N.L.R B.v.CashmanAuto Co.,223 F.2d 832,836 (C.A. 1)."'Phelps Dodge Corp.,supra,198.1 'IN L.R.B.v.Seven-Up Bottling Co.,344 U.S. 344, 346."'SeeU.S. Air Conditioning Corp..141 NLRB 1278, 1280."'See 134 A.L.R. 243,257-270;Phelps Dodge Corp. V. N.L.R.B.,313U.S. 177, 199-200;N.L.R.B.v.MiamiCoca-Cola Co.,360 F.2d 569, 575(C.A. 5),Nabors v. N.L.R.B.,323 F.2d 686(C.A.5);N L.R B. v. Brown& Root,Inc., 311 F.2d 447,454 (C.A. 8);Fisher Construction Co. v.Lerche,232 F.2d 508,509 (C.A.9);N.L.R.B. v. Boswell Co.,136 F.2d585, 597(C.A. 9);Mastro Plastics,136 NLRB 1342, 1346;Southern SilkMills,Inc.,116 NLRB 769;Ozark Hardwood Co,119 NLRB 1130, 1135;Williston on Contracts,Sec. 1360."'N.L.R.B.v.Mooney Aircraft,Inc.,366 F.2d 809,813 (C.A. 5);N L R. B.v.Brown & Root,Inc., 311 F.2d 447, 454 (C.A. 8)175The Board has adopted the common-law "loss ofearnings"rule, under which the measure of the employee'srecovery is the earnings which he has lost, less any otherearnings which he has lost, less any other earnings whichhe obtained or willfully refused to obtain."1'However,payments do not constitute"earnings"unless awarded forservices rendered.1"Union strike benefits,money receivedfrom a union for picketing,insurance payments or othercollateral benefits are not considered earnings."'The Supreme Court has also recognized that "Thecomputation of the amount due may not be a simplematter...Congress made the relation of remedy topolicy an administrative matter,subject to limited judicialreview,and chose the Board as its agent for the purpose."' 72The Supreme Court has likewise spoken with respect tothe quantum of proof necessary-to sustain an award ofdamages,holding that"there is a clear distinction betweenthe measure of proof necessary to establish the fact that [aparty] sustained some damage and the measure of proofnecessary to enable [a tribunal]to fix the,amount.""'"Certainty in the fact of damage is essential.Certainty asto the amount goes no further than to require a basis fora reasoned conclusion."' "'AsAs close approximation as thecircumstances permit.' 11 "The wrongdoer is not entitled tocomplain that[theamount of damage] cannot bemeasured with the exactness and precision that would bepossible if the case,which he alone is responsible formaking,were otherwise."'36 In determining the amount ofbackpay due,approximation of the loss by reasonablemethods is sufficient.' 37 The Board may adopt formulasreasonablydesigned to produce such approximationsprovided themethod selected is neither arbitrary norunreasonable in the circumstances involved."' However,any uncertainty is resolved against the wrongdoer whoseconduct made certainty impossible.' 31"'N.L.R B v. Mastro Plastics Corp.354 F.2d 170, 175, 178 (C.A 2),cert. denied384 U.S 972"'Virginia Electric B Power Co. v. N L.R.B..319 U.S. 533, 544."'N.L R B.v.Brown B Root.Inc.,311 F.2d 447, 454 (C.A. 8).I "PhelpsDodge Corp v N.L.R.B.,313 U.S 177, 197."'N L.R.B.v.Seven-Up Bottling Co.,344 US. 344, 346, 347. SeeM.F.A.MillingCo.,170NLRB No. Ill, where employer refused tobargain and was ordered to pay members of union's negotiation committeefor wages lost while attending past negotiating sessions."'N.L.R.B. v. Marshall Field & Co,129 F.2d 169 (C.A 7), affd. 318U S. 253;NationalCasket Co,INLRB 963, 975-976."'N.L R.B. v. BrashearFreightLines, Inc., 127 F.2d 198, 199-200 (C A.8)"'RiceLake Creamery Co..151 NLRB 1113, affd.in part365 F.2d 888(C.A.D.C.);Standard PrintingCompany ofCanton, 151 NLRB 963, 966,GullettGinCo.. Inc. v.N.L.R B.340 U S. 361;Eichel v. New YorkCentral Railroad Co.375 U.S 253;N.L.R.B v Melrose Processing Co.,351 F.2d 693, 101 (C A. 8). Cf.N L.R.B. v MossPlaningMill Co.224F.2d 702 (C.A. 4), wherethecourt held workmen'scompensationpayments to be earningsforbackpaypurposes.SeeAmericanManufacturing Company,167 NLRB No. 71, with respect to workmen'scompensation awards,tolling of backpayperiod particularly in cases ofindustrial accidents during the interim period."'Nathansonv.N L.R.B.,344 U.S 25, 29-30."'StoryParchmentPaper Co.v.Paterson ParchmentPaper Co.,282U.S. 555, 562-563.SeeMerchandiserPress, Inc.,115 NLRB 1441."'N.L.R B.v.Kartarik, Inc,227 F.2d 190, 193 (C.A. 8).1 "Marlin-Rockwell Corp v. N.L.R.B,133 F.2d 258, 260 (C A. 2)'"StoryParchmentPaper Co.v.Paterson ParchmentPaper Co.,supra,:EastTexas SteelCastings Company, Inc,116 NLRB 1336"'Flora andArgus Construction Co,149 NLRB 583, 586.'"N.L.R.B.v.Brown & Root,Inc.,311 F.2d 447, 453 (C.A. 8) AccordN L.R.B. Y. Local 138, OperatingEngineers,380 F.2d 244 (C.A. 2). Cf.N.L.R.B.v.DeenaArtware, Inc,228 F.2d 871, 872 (C.A. 6)."'N L.R.B.vMiamiCoca-Cola Co.,360 F.2d 569-573 (C.A. 5),N.L R Bv.DistrictCouncil ofPainters,No 52, Etc.,363 F 2d 204, 205(C.A. 9). 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe courts of appeals have recognized that theseholdings are applicable in Labor Board backpay cases. Inone case' 69 where the court, after quoting from the aboveSupreme Court cases, stated:The principles are, of course, intended to permit asolution of the problem of amount to be made upon anyrange of facts, circumstances, or reasonable inferences,which afford a rational basis for a conclusion."'Accordingly, the Board has the power to order "suchaffirmative action including reinstatement of employeeswith or without backpay" as will effectuate the purposesof the Act,' 41 and it is authorized to effect "a restorationof the situation, as nearly as possible, to that which wouldhave obtained but for the illegal discrimination. ""'Thus,in fashioning any remedy, it is necessary that the natureof the unfair labor practice be looked to and the factsupon which it is premised. This is particularly so in thiscase as the Respondent'sconduct was minimal in itsexecution,devoidofunionanimus and concededlyeconomic in its motivation.ConclusionsInapplying these principles to the facts in thisproceeding, it is concluded and found that Johnson did notmake diligent and reasonable efforts to secure interimwork after his termination. The record is conclusive thatas early as 1956, Johnson had intended to retire eventuallyto Lake Tahoe as evidenced by his own testimony that hehad bought a lot there three years before he built hishome at the lake. He testified, "That was one place Ialways intended to retire to.when I was throughbecause I liked it up there ...." When his job suddenlyterminated on July 31, 1959, it accelerated the date for hisexpected retirement, as indicated by the fact that eightmonths later Johnson sold his home in Oakland andmoved to Lake Tahoe where he built a home on a lot hehadpurchasedthreeyearsearlieradmittedlyinanticipation of the time when he would retire.Johnson was in the enviable and commendable positionof having accumulated by dint of hard work, frugality andwise investments,a sizeable competence,sufficient withoutexcess, to pay him an income on his own investments of$4,448 for the year 1961; and $4,306 for 1962 andapproximately the same income for both 1963 and 1964.With this modest nest egg supplemented by social securitypayments which were in the offing, and an inchoatepension from the Respondent Company, payable as ofSeptember22,1967,aswellashisvarious businessventures, he was in the happy situation of being able toenjoy the delightful prospect of not being obliged to resortto seeking diligently any other work. This reasonableinference of lack of motivation and diligence in seekingwork, it would appear, is evidenced by the followingindicia:his half-hearted and lackadaisical efforts to obtainwork in the Bay Area; moving eight months after hisdischarge from Oakland to Lake Tahoe where he hadpurchased a lot in 1956 in anticipation of building a homeon it when he retired, and his few jobs and sporadic"'SeeN.L.R.B. V. Kartarik,Inc., 227 F 2d 190, 192-193 (C.A. 8)"See alsoMarlin-RockwellCorp v. N.L R B,133 F.2d 258, 260-261(C.A. 2), F.W.WoolworthCo v. N L R.B.,121 F.2d 658, 663 (C.A. 2);N L.R.B.v.Denna Artware.Inc, 228 F.2d 871 (C.A.6),N L R.B vCashmanAutoCo..223 F.2d 832, 836 (C A 1).I "Sec. 10(c) of the Act"'Phelps DodgeCorp. v. N.L.R.B,313 U.S. 177, 194.periods of employment by others (as contrasted with hisself-employment) both at Lake Tahoe and the Bay Areafrom 1959 to 1965. He thereby removed himself from thelabor market. SeeRutter-Rex,158 NLRB 1414, 1420.Corroborative of this conclusion is his acceptance inMarch 1965, of Respondent's offer of reinstatement andthen almost immediately quitting his job two weeks later;his damaging admissionthat he returned to his job onlybecause the Union importuned him to do so in connectionwith this matter of backpay and that his acceptance ofreinstatementwas onlypro formabecause he wanted toreturn to his home at Lake Tahoe where he preferred toliveand where he had a job awaiting him on April 1,1965.Johnson's testimony with respect to registering with theState employment agency and his Union, Local 1304, inan effort to obtain work, impressed the trier of these factsas being a sham and not done sincerely but rather anautomatic going through the motions in order to beeligible for unemployment compensation. From 1962 to1964, inclusive, he made the 360 miles round trip fromLake Tahoe to Oakland three to six times each year. Heacknowledged he came to visit relatives in the Bay Areaand that on some of these occasions he did not call at theunion hall to ascertain if work was available.' 66His testimony with respect to the efforts he made toobtain work is inconsistent, self-contradictory, unspecificand vague. For example, when he testified with respect tocompanies and what employment agencies, both publicand private, he made applications with for work, hementioned no names, dates or specifics."' His testimonyat times was incoherent, unimpressive, and it is believedpurposefully vague and obscure .16 Many of Johnson'sself-serving statements and much of his unimpressive andincredible testimonywhich was a maze of confusion,equivocations, improbabilitiesand inability to recalldetailswere given in reply to leading and suggestivequestions when he was under examinationby the GeneralCounsel's representativewhich detracts from the weight tobe given his testimony.' 07 Little probative value has beengiven to the testimony thus elicited as the vice in counselasking Johnson leading questions is that they suggest thedesired answers which the witness will often merely adopt"'Liberty Coach Co., Inc.,128 NLRB 160.Inappraising the diligence of Johnson's efforts toobtain employment, there is, of course, no requirementthat his search meet with "success: it only requires anhonest good faith effort."' 49What constitutes such a"44 At another pointinhis testimony,he inconsistentlytestified thatwhen he came to the Bay Area from hisLake Tahoehome,"I always wentdown toseeMr Ferberdown at the Union.""'The onlyexceptionwas his applyingfor jobs with the AmericanMachineryand Foundry Company and American Can Company but nodates or otherdetails were given in histestimony."'He testified as follows: "I mostly went tothe cancompanies andpeople thathad a lot of machinery that neededrepairing. In fact, I wouldlook at the telephone book in the morning and I would make a check inthe industrial plants, and that day I would go see twoor three of them andthe next day I would go do the samething.""'Although Johnson was first examined by Respondent'scounsel, histestimony reveals that although he may not have been"hostile,"neitherwas he in a realistic sense Respondent'switness as manifestedby hiscompliant and accommodating answers to the GeneralCounsel's leadingquestions on "cross-examination.""'The following is an exampleof Johnson's examinationby GeneralCounsel:Q. Now,before you moved up to the Tahoe area,Mr. Johnson, doyou feel you had exhausted the job possibilities in theBay Area?**ssnA. I did"'N.L.R BvCashmanAuto Co,223 F 2d 832, 836 (C.A 1). FIBREBOARDPAPER PRODUCTS CORP.good-faitheffortis"impossibletodefinesharply,"150astheanswernecessarilydependsupon the circumstances of each particular case.151In broad terms, however, it would seem that a good-faitheffort is best manifested not by a mechanically artificialeffort to give the false impression of seeking work butratherby the sincere and reasonable efforts of anindividualinhiscircumstancestorelievehisunemployment. It requires conduct consistent with aninclination to work and to be self-supporting, as well asthe economic climate in which the individual operates, hisskill and qualifications, or lack, his age and his personallimitations and handicaps. It is in the context of theforegoing that it is determined in each case whether theemployee madea sincere and reasonableeffort tomitigatethe loss of earnings flowing from his discharge.Considering all the evidence and circumstances detailedabove, the demeanor of Johnson while testifying, andapplying the principles enunciated above to the facts ofthe case, it is concluded and found that Johnson did notengage in a diligent and continuous effort to find gainfulemployment during the backpay period, but, on thecontrary failed to make a reasonable search to find otherwork and thereby incurred a willful loss ofearnings.Accordingly, Fred C. Johnson is not entitled to backpay.Deductions of Pension BenefitsWhenthe employees were terminated,Bennett,Capps,Crispino,Fuller,Gronberg,Hamidy,Hughes,E.T.Johnson,J.P. Johnson,Lowell Nash,and Smith electedto take early retirement and thereafter were paid monthlyretirement benefits.Some of these men would have beenentitled to jobs duringthe backpayperiod.Since theiraction was voluntary and there was no misrepresentationwhen they made their election, the amounts paid as earlyretirement benefits have been deducted from the backpay"'Guidice v. Board of Review,14 N.J. Super.335, 82 Ad 2d,206, 207"'SeeMooresvilleCottonMills v. N.L.R.B..110 F.2d 179, 181 (C.A. 4),United ProtectiveWorkers v Ford Motor Co.,223F 2d 49, 52 (C.A. 7).177owing them resulting,in some instances,of overpayments.See Appendix A attached to this decision and Section 20of the Retirement Plan (Resp. Exh. 6)Resume1.The hourly wage rates paid Respondent's ILWUmillwrights during the backpay period from September 14,1962, to January 18, 1965, are to be applied in computingwhat the terminated maintenance machinists are to receiveingross backpay. The rates paid the ILWU millwrightsby Fibreboard were as follows.June 1, 1962$3.695June 1, 1963 - 3.795June 1, 19643.895June 1, 1965 - 3.9852.There are 21 bargaining unit machinists jobsavailable."'3.Respondent is to be credited with severanceallowances against backpay.4.Respondent is entitled to be credited with amountspaid as early retirement benefits and for retirement plandeposits owing for the backpay period, for those electingreinstatement.5.The compulsory retirement of employees Gronberg,Holmes, J. P. Johnson, Capps, Crispino, Hamidy, andBennett fell on the dates specified at page 169.6.F.C. Johnson is not entitled to backpay because hefailedtomake diligent efforts to obtain equivalentemployment during the backpay period.7.The terminated employees are not entitled to anybenefitsduring the hiatus period (August 1, 1959 -September 14, 1962) except for computing the date onwhich they will be eligible to retire.8.The misconduct of Area and Beck bars them fromreinstatement and backpay but not Olson.[Recommended Order omitted from publication.]11The followingaccepted reinstatementBradford,Homen,Lippert,Longnecker,Price,Raineri,Reihl,Swisher,Weismdler,Novacek, andCruze who retired on October1, 1965.